Exhibit 10

FIRST MIDWEST BANCORP, INC.

SAVINGS AND PROFIT SHARING PLAN

In accordance with the authorizations and directions of the Board of Directors
of First Midwest Bancorp, Inc., the attached First Midwest Bancorp, Inc. Savings
and Profit Sharing Plan, As Amended and Restated Effective January 1, 2007,
Except as Expressly Provided Otherwise, is hereby adopted effective as of such
date by the undersigned duly authorized officer.

 

FIRST MIDWEST BANCORP, INC.

By: /s/ JOHN M. O'MEARA                      
John M. O'Meara
Chairman and Chief Executive Officer

ATTEST:

      /s/ CYNTHIA A. LANCE                   


Cynthia A. Lance
Corporate Secretary  



 



--------------------------------------------------------------------------------



FIRST MIDWEST BANCORP, INC.

SAVINGS AND PROFIT SHARING PLAN



 

 

 

As Amended and Restated Effective January 1, 2007,
Except as Expressly Provided Otherwise



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Article 1         General                                                                                               1
            1.1       Purpose                                                                                              1
            1.2       Source of
Funds                                                                                 1
            1.3       Effective
Date                                                                                    1
            1.4       Definitions                                                                                         1
                        Account or
Accounts                                                                         1
                        Active
Participant                                                                              2
                        Actual Deferral Percentage and Actual Deferral
Percentage Test    2
                        Affiliate                                                                                             2
                        Annual
Addition                                                                               3
                        Before-Tax
Contributions                                                                3
                        Board of
Directors                                                                            3
                        Catch-Up
Contributions                                                                   3
                        Code                                                                                                 3
                        Committee                                                                                        3
                        Company                                                                                          3
                        Considered
Compensation                                                               3
                        Defined Contribution Dollar
Limitation                                          3
                        Determination
Date                                                                          3
                        Early Retirement
Date                                                                     3
                        Eligible
Employee                                                                           4
                        Eligible
Participant                                                                          4
                        Eligibility
Period                                                                             4
                        Employer                                                                                         4
                        Employer
Contribution                                                                   4
                        Employment Commencement
Date                                                4
                        Entry
Date                                                                                       5
                        ERISA                                                                                             5
                        Excess Tentative
Contribution                                                        5
                        Five-Percent
Owner                                                                        5
                        Heritage
Fund                                                                                 5
                        Heritage
Plan                                                                                  5
                        Highly Compensated
Employee                                                     5
                        Hour of
Service                                                                              5
                         Individual
Beneficiary                                                                  6
                         Investment
Options                                                                       6
                         Leased
Employee                                                                          6
                         Limitation
Year                                                                             7
                         Limited
Participant                                                                       7
                         Matching Employer
Contributions                                               7
                         McHenry
Plan                                                                               7
                         Member of a Collective Bargaining
Unit                                     7


i



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





                         Non-Highly Compensated
Employee                                          7
                         Normal Retirement
Date                                                              7
                         One-Year Break in
Service                                                          7
                         Participant                                                                                    8
                         Plan                                                                                              8
                         Plan
Year                                                                                     8
                         Prior
Plan                                                                                     8
                         Provisional Annual
Addition                                                       8
                        Qualified Military
Service                                                            8
                        Required Beginning
Date                                                             9
                        Rollover
Contribution                                                                   9
                        Section 415
Compensation                                                           9
                        Severance
Date                                                                             9
                       Taxable
Compensation                                                                 10
                       Tentative Employer
Contribution                                                10
                       Total
Compensation                                                                     10
                       Trust                                                                                             10
                       Trustee                                                                                          10
                       Valuation
Date                                                                             10
                       Year of
Service                                                                            11
            1.5       EGTRRA
Compliance                                                                11
Article 2          Eligibility and
Participation                                                        12
            2.1       Eligibility
Requirements                                                             12
            2.2       Leaves of
Absence                                                                      13
            2.3      Years of Service to be
Credited                                                   13
            2.4      Years of Service to be
Disregarded                                             14
            2.5       Leased
Employees                                                                      14
            2.6       Qualified Military
Service                                                          15
Article 3          Contributions by Employer and Rollover
Contributions            16
            3.1       Contributions to the
Plan                                                            16
            3.2       Before-Tax and Catch-Up
Contribution                                     16
            3.3       Limitations on Before-Tax Contributions and Matching
                        Employer
Contributions                                                              17
            3.4       Employer
Contribution                                                                19
            3.5       Matching Employer
Contribution                                                20
            3.6       Rollover
Contributions                                                                20
Article 4          Accounting Provisions and
Allocations                                      21
            4.1       Participant's
Accounts                                                                21
            4.2       Common
Fund                                                                            21
            4.3       Allocation
Procedure                                                                  22


ii





--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





            4.4       Determination of Value of Trust Fund and of Net Earnings
or Losses   23
            4.5       Allocation of Net Earnings or
Losses                                                      23
            4.6       Eligibility to Share in the Employer's
Contributions                              23
            4.7       Allocation of Before-Tax
Contributions                                                 24
            4.8       Allocation of Matching Employer
Contributions                                   25
            4.9       Allocation of Employer
Contribution                                                     25
            4.10     Provisional Annual
Addition                                                                  25
            4.11     Limitation on Annual
Additions                                                             25
            4.12     Special Limitation on Maximum
Contribution                                       26
Article 5          Amount of Payments to
Participants                                                       29
            5.1       General
Rule                                                                                            29
            5.2       Normal
Retirement                                                                                  29
            5.3       Death                                                                                                        29
            5.4       Disability                                                                                                 30
            5.5       Vesting                                                                                                    30
            5.6       Resignation or
Dismissal                                                                        30
            5.7      Treatment of
Forfeitures                                                                          31
Article 6         Distributions                                                                                            33
            6.1      Commencement of
Distributions                                                            33
            6.2      Form of
Distributions                                                                             34
            6.3     Distributions to
Beneficiaries                                                                  34
            6.4     Beneficiaries                                                                                            34
            6.5     Form of Elections and Applications for
Benefits                                    35
            6.6     Unclaimed
Distributions                                                                          35
            6.7     Loans                                                                                                        35
            6.8    Withdrawals Prior to Termination of
Employment                                  36
            6.9     Facility of
Payment                                                                                  38
            6.10   Claims
Procedure                                                                                     39
            6.11   Eligible Rollover
Distributions                                                                40
            6.12   Minimum Required
Distributions                                                            41
            6.13   Automatic
Rollover                                                                                 45
Article 7        Top-Heavy Plan
Requirements                                                               46
            7.1     Definition of Top-Heavy
Plan                                                                 46
            7.2     Top-Heavy Plan
Requirements                                                                46
            7.3     Definitions                                                                                               47
            7.4     Cessation of Top-Heavy
Requirements                                                   47
            7.5     EGTRRA Top-Heavy
Provisions                                                            48
Article 8        Powers and Duties of Plan
Committee                                                    49

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





            8.1      Appointment of Plan
Committee                                                           49
            8.2      Powers and Duties of
Committee                                                          49
            8.3      Committee
Procedures                                                                           50
            8.4      Consultation with
Advisors                                                                   50
            8.5      Committee Members as
Participants                                                     50
            8.6      Records and
Reports                                                                              50
            8.7      Investment
Policy                                                                                   50
            8.8      Designation of Other
Fiduciaries                                                           51
            8.9      Obligations of
Committee                                                                      51
            8.10    Indemnification of
Committee                                                               52
Article 9        Trustee and Trust
Fund                                                                           53
            9.1     Trust
Fund                                                                                               53
            9.2     Payments to Trust Fund and
Expenses                                                   53
            9.3     Trustee's
Responsibilities                                                                       53
            9.4     Reversion to the
Employer                                                                     53
            9.5      Investment
Options                                                                                53
            9.6     Rollover from Prior
Plan                                                                        54
Article 10      Amendment or
Termination                                                                   56
            10.1   Amendment                                                                                            56
            10.2   Termination                                                                                            56
            10.3   Form of Amendment, Discontinuance of Employer Contributions,
                      and
Termination                                                                                     56
            10.4   Limitations on
Amendments                                                                  56
            10.5   Level of Benefits upon
Merger                                                              56
            10.6   Vesting upon Termination or Discontinuance of Employer
                      Contributions; Liquidation of
Trust                                                       57
Article 11      Adoption by
Affiliates                                                                           58
            11.1   Adoption of
Plan                                                                                    58
            11.2   The Company as Agent for
Employer                                                   58
            11.3   Adoption of
Amendments                                                                      58
            11.4   Termination                                                                                            58
            11.5   Data to be Furnished by
Employers                                                       58
            11.6   Joint
Employees                                                                                     58
            11.7   Expenses                                                                                                58
            11.8   Withdrawal                                                                                            59
            11.9   Prior
Plans                                                                                             59
            11.10 Merger of the Heritage Plan into the
Plan                                             59
Article 12      Miscellaneous                                                                                        60
            12.1   No Guarantee of Employment,
etc                                                        60

iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS


(continued)





            12.2   Rights of Participants and
Others                                                       60
            12.3   Qualified Domestic Relations
Order                                                  60
            12.4   Controlling
Law                                                                                 60
            12.5   Severability                                                                                        60
            12.6   Notification of
Addresses                                                                  60
            12.7   Gender and
Number                                                                           61
Article 13      ESOP
Provisions                                                                                62
            13.1   General                                                                                               62
            13.2   Treatment of the ESOP
Fund                                                             62
            13.3   Allocation of Employer
Contribution                                                62
            13.4   Allocation of Net Earnings and Losses and
Dividends                     62
            13.5   ESOP
Provisions                                                                               63





 

v



--------------------------------------------------------------------------------





ARTICLE 1



GENERAL



         1.1    Purpose. It is the intention of the Company to continue to
provide for the administration of the First Midwest Bancorp Savings and Profit
Sharing Plan and a Trust Fund in conjunction therewith for the benefit of
Eligible Employees of the Employers, in accordance with the provisions of
Sections 401 and 501 of the Code and in accordance with other provisions of law
relating to defined contribution plans. Except as provided in this Plan or the
Trust, upon the transfer by the Employer of any funds to the Trust Fund in
accordance with the provisions of this Plan, all interest of the Employer
therein shall cease and terminate, and no part of the Trust Fund shall be used
for, or diverted to, purposes other than the exclusive benefit of Participants
and their beneficiaries.

         1.2    Source of Funds. The Trust Fund shall be created, funded and
maintained by contributions of the Employers, by contributions of Participants,
and by such net earnings as are obtained from the investment of the funds of the
Trust Fund.

         1.3    Effective Date. The provisions of the Plan as herein restated
shall be effective as of January 1, 2007, except as expressly provided
otherwise. Except as may be required by ERISA or the Code, the rights of any
person whose status as an employee of the Employer and all Affiliates has
terminated shall be determined pursuant to the Plan as in effect on the date
such employment terminated, unless a subsequently adopted provision of the Plan
is made specifically applicable to such person.

         1.4    Definitions. Certain terms are capitalized and have the
respective meanings set forth in the Plan.

Account or Accounts

. "Account" or "Accounts" shall mean the individual accounts established
pursuant to Section 4.1 representing a Participant's allocable share of the
Trust Fund. Such Accounts may include:



An "Employer Contribution Account" maintained to record the amount of Employer
Contributions, any net earnings or losses of the Trust Fund thereon and any
distributions or forfeitures thereof allocated to a Participant in accordance
with Article 4.

A "Vested Employer Account" maintained to record the amount of Employer
Contributions, if any, made on behalf of a Participant prior to January 1, 1998
which were, under the terms of the Plan in effect at such time, immediately
nonforfeitable when contributed, and adjustments for net earnings or losses of
the Trust Fund thereon and any distributions or forfeitures thereof allocated to
a Participant in accordance with Article 4.

A "Before-Tax Account" maintained to record the amount of Before-Tax
Contributions, any net earnings or losses of the Trust Fund thereon and any
distributions thereof allocated to a Participant in accordance with Article 4.

1



--------------------------------------------------------------------------------





A "Matching Account" maintained to record the amount of Matching Employer
Contributions and forfeitures, any net earnings or losses of the Trust Fund
thereon and any distributions thereof allocated to a Participant in accordance
with Article 4.

A "Prior Plan Account" maintained to record the balance of any account under a
Prior Plan, other than the McHenry Plan Account and the Heritage Plan Account,
attributable to amounts other than after-tax contributions which is transferred
to the Trust Fund, adjustments for net earnings or losses of the Trust Fund
thereon and any distributions thereof allocated to a Participant in accordance
with Article 4.

A "Heritage Plan Account" maintained to record the balance of any contributions
made on behalf of a Participant under the Heritage Plan, adjustments for net
earnings or losses of the Trust Fund thereon and any distributions thereof
allocated to a Participant in accordance with Article 4.

A "McHenry Plan Account" maintained to record the balance of any discretionary
employer contributions made on behalf of a Participant under the McHenry Plan,
adjustments for net earnings or losses of the Trust Fund thereon and any
distributions thereof allocated to a Participant in accordance with Article 4.

An "After-Tax Account" maintained to record the balance of any account under a
Prior Plan attributable to after-tax contributions which is transferred to the
Trust Fund, adjustments for net earnings or losses of the Trust Fund thereon and
any distributions thereof allocated to a Participant in accordance with
Article 4.

A "Rollover Account" maintained to record the balance of any Rollover
Contribution pursuant to Section 3.6, any net earnings or losses of the Trust
Fund thereon and any distributions thereof allocated to a Participant in
accordance with Article 4. To the extent applicable to any Rollover Account, an
after-tax sub-account shall be maintained as part of the Participant's Rollover
Account to record the balance of any account under a Prior Plan or Rollover
Contribution attributable to after-tax contributions, any net earnings or losses
of the Trust Fund thereon and any distributions thereof allocated to a
Participant in accordance with Article 4.

A "Catch-Up Contribution Account," to record the amount of Catch-Up
Contributions, any net earnings or losses of the Trust Fund thereon and any
distributions thereof allocated to a Participant in accordance with Article 4.

Active Participant

.

"Active Participant" means a Participant who, on a given date, is employed by
the Employer as an Eligible Employee.



Actual Deferral Percentage

and
Actual Deferral Percentage Test
. "Actual Deferral Percentage" and "Actual Deferral Percentage Test" are
described in Section 3.3.



Affiliate

. "Affiliate" means any corporation or enterprise, other than the Company,
which, as of a given date, is a member of the same controlled group of
corporations, the same group of trades or businesses under common control or the
same affiliated service group, determined in accordance with Sections 414(b),
(c), (m) or (o) of the Code, as is the Company.



2



--------------------------------------------------------------------------------



For purposes of applying the limitations of Section 415 of the Code set forth in
Article 4, "Affiliate" shall include any corporation or enterprise, other than
the Company, which, as of a given date, is a member of the same controlled group
of corporations or the same group of trades or businesses under common control,
determined in accordance with Sections 414(b) or (c) of the Code as modified by
Section 415(h) thereof, as is the Company.

Annual Addition

. "Annual Addition" means for any Limitation Year, the sum of (a) all Before-Tax
Contributions, Matching Employer Contributions, Employer Contributions,
forfeitures and after-tax contributions allocated to the accounts of the
Participant under this Plan; (b) any employer contributions, forfeitures and
employee after-tax contributions allocated to such Participant under any other
defined contribution plan maintained by an Employer or Affiliate; and
(c) amounts allocated to an individual medical account as defined in Code
Section 415(l)(2) and amounts attributable to post-retirement medical benefits
allocated to an account described in Code Section 419A(d)(2) maintained by the
Employer or an Affiliate.



Before-Tax Contributions

. "Before-Tax Contributions" mean, with respect to a Participant, the
contributions made on behalf of such Participant by the Employer as described in
Section 3.2(a) and, with respect to the Employer, the sum of all such
contributions made on behalf of all Participants.



Board of Directors

. "Board of Directors" means the Board of Directors of the Company.



Catch-Up Contributions

. "Catch-Up Contributions" means the contributions described in
subsection 3.2(c).



Code

. "Code" means the Internal Revenue Code of 1986, as from time to time amended.



Committee

. "Committee" means the plan administrator and named fiduciary appointed
pursuant to Section 8.1.



Company

. The "Company" means First Midwest Bancorp, Inc., a corporation organized and
existing under the laws of the State of Delaware.



Considered Compensation

. A Participant's "Considered Compensation" for any Plan Year is his Total
Compensation, excluding any severance or transitional pay, received from an
Employer during such Plan Year paid while he was a Participant; provided,
however, Considered Compensation shall not include any amount in excess of
$225,000, as adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B).



Defined Contribution Dollar Limitation

. The "Defined Contribution Dollar Limitation" shall, for any Limitation Year,
be equal to $45,000, as adjusted by the Secretary of the Treasury pursuant to
Code Section 415(d) (prorated for any Limitation Year of less than 12 months).



Determination Date

. A Participant's Determination Date is the Valuation Date coinciding with his
termination of employment.



Early Retirement Date

. A Participant's "Early Retirement Date" is the date on which he has completed
at least 15 Years of Service and attained age 55. Notwithstanding the foregoing,



3



--------------------------------------------------------------------------------



with respect to any Participant who formerly participated in the Heritage Plan
and was an employee of Heritage Bank Country Club Hills (f/n/a 1st Heritage
Bank) on January 13, 1992, the effective date of its acquisition by Heritage
Financial Services, "Early Retirement Date" means the date on which such
Participant attains his 55th birthday and has completed five Years of Service.
For purposes of Section 4.6, "Early Retirement Date" also includes a retirement
date designated by an Employer in connection with the Participant's election to
participate in a voluntary retirement program offered by the Participant's
Employer. Retirement shall be considered as commencing on the day immediately
following a Participant's last day of employment (or Authorized Leave of
Absence, if later).

Eligible Employee

. An "Eligible Employee" is any employee of the Employer or an Affiliate but
excluding
any employee who is: (1) a Member of a Collective Bargaining Unit, (2) an
individual providing services to the Employer in the capacity of, or who is or
was designated by the Employer as, a Leased Employee or an independent
contractor, or (3) reasonably expected to be a continuous employee for no longer
than thirteen weeks, with such expectation based on (A) the fact that the
employee is providing services during a break period from a post-secondary
education institution at which the employee is enrolled or is expected to be
enrolled or (B) such other facts that indicate such a limited continuous
employment relationship.



Eligible Participant

. An "Eligible Participant" is a Participant as defined in Section 4.6.



Eligibility Period

. An "Eligibility Period" is a one-year period used for the purpose of
determining when an employee is eligible to participate in the Plan. An
employee's first Eligibility Period shall commence on the date on which he first
completes an Hour of Service and subsequent Eligibility Periods shall commence
on each anniversary thereof; provided, however, that subsequent Eligibility
Periods shall commence on the first day of each Plan Year which begins after the
date on which the Participant first completes an Hour of Service.
Notwithstanding the foregoing, the initial Eligibility Period of a former
employee who is reemployed after incurring one or more One-Year Breaks in
Service and who is not eligible for immediate participation pursuant to
Section 2.1(c) shall commence on the date on which he first performs duties for
the Employer or an Affiliate after such One-Year Break in Service, and
subsequent Eligibility Periods shall commence on the anniversary thereof or on
the first day of each Plan Year which begins after said date, as determined by
applying the preceding sentence as if such date were the first date on which the
Participant first completed an Hour of Service.



Employer

. "Employer" means the Company or any such Affiliate thereof which adopts the
Plan in accordance with Article 11.



Employer Contribution

. "Employer Contribution" is the contribution referred to in Section 3.4.



Employment Commencement Date

. An individual's "Employment Commencement Date" is the first date on which he
performs duties for the Employer or an Affiliate as an employee; provided that
in the case of an employee who returns to service following his Severance Date,
the employee's "Employment Commencement Date" is the first date on which he
performs duties for the Employer or an Affiliate as an employee following such
Severance Date.



4



--------------------------------------------------------------------------------





Entry Date

. January 1 and July 1 of each Plan Year shall be an "Entry Date."



ERISA

. "ERISA" means the Employee Retirement Income Security Act of 1974, as from
time to time amended.



Excess Tentative Contribution

. "Excess Tentative Contribution" is the excess contribution described in
Section 4.11(d).



Five-Percent Owner

. "Five-Percent Owner" means a five-percent owner of the Employer or an
Affiliate within the meaning of Section 414(i)(1) of the Code.



Heritage Fund

.

"Heritage Fund" means the Fund established and maintained under
Section 9.5(a)(iv) of the Plan.



Heritage Plan

. "Heritage Plan" means the Heritage Financial Services Profit Sharing Plan as
in effect on September 30, 1998, which was merged into this Plan effective
October 1, 1998.



Highly Compensated Employee

. "Highly Compensated Employee" means an employee of the Employer or an
Affiliate who was a Participant eligible during the Plan Year to make Before-Tax
Contributions and who:



was a Five-Percent Owner at any time during the Plan Year; or

received Section 415 Compensation in excess of $100,000 (as adjusted for
increases in the cost of living by the Secretary of the Treasury) during the
preceding Plan Year and was among the top 20% of the employees (disregarding
those employees excludable under Code Section 415(q)(5)) when ranked on the
basis of Section 415 Compensation paid for that year.

To the extent required by Code Section 414(q)(6), a former employee who was a
Highly Compensated Employee when he or she separated from service with the
Employer and all Affiliates or at any time after attaining age 55 shall be
treated as a Highly Compensated Employee.

Hour of Service

. An "Hour of Service" is:



each hour for which an employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliate;

each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliate; and

each hour for which an employee is paid or entitled to payment for a period
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity,
layoff, jury duty, military duty, or leave of absence. In crediting Hours of
Service pursuant to this subparagraph (c), all payments made or due shall be
taken into account, whether such payments

5



--------------------------------------------------------------------------------



are made directly by the Employer or an Affiliate or indirectly (e.g., through a
trust fund or insurer to which the Employer or an Affiliate makes payments, or
otherwise), except that:

no more than 501 such Hours of Service shall be credited for any continuous
period during which the employee performs no duties;

no such Hours of Service shall be credited if payments are made or due under a
plan maintained solely for the purpose of complying with any workers'
compensation, unemployment compensation or disability insurance laws; and

no such Hours of Service shall be credited for payments which are made solely to
reimburse the employee for medical or medically related expenses.

The Hours of Service, if any, for which an employee is credited for a period in
which he performs no duties shall be computed and credited to computation
periods in accordance with 29 C.F.R. 2530.200b-2 and other applicable
regulations promulgated by the Secretary of Labor. For purposes of computing the
Hours of Service to be credited to an employee for whom a record of hours worked
is not maintained, an employee shall be credited with 45 Hours of Service for
each week in which he completes at least one Hour of Service. In addition, an
employee shall be credited with Hours of Service for each week the employee is
on a leave of absence in accordance with Section 2.2.

Individual Beneficiary

. "Individual Beneficiary" means a natural person designated by the Participant
in accordance with Section 6.4 to receive all or any portion of the amounts
remaining in the Participant's Accounts at the time of the Participant's death.
"Individual Beneficiary" also means a natural person who is a beneficiary of a
trust designated by the Participant in accordance with Section 6.4 to receive
all or a portion of such amount, provided the trust requires that such amounts
be paid to the beneficiary in the time and manner that this Plan would require
that direct payments be made to an Individual Beneficiary.



Investment Options

"Investment Options" mean the investment options to be maintained as set forth
in Article 9.



Leased Employee

. "Leased Employee" means any individual who is not an employee of the Employer
or an Affiliate and who provides services for the Employer or an Affiliate if:



such services are provided pursuant to an agreement between the Employer or an
Affiliate and any other person;

such individual has performed such services for the Employer or an Affiliate (or
a related person within the meaning of Section 144(a)(3) of the Code) on a
substantially full-time basis for a period of at least one year; and

such services have been performed under the primary direction or control of the
Employer or an Affiliate.

Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the

6



--------------------------------------------------------------------------------



Employer. To the extent and for purposes required by Sections 414(n) and (o), a
Leased Employee shall be deemed to be an Employee of the Employer, unless:
(i) he or she is covered by a money purchase pension plan providing (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), but including amounts contributed pursuant
to a salary reduction agreement which are excludable from the Employee's gross
income under Code Sections 125, 132(f)(4), 401(e)(3), 402(h) or 403(b),
(2) immediate participation, and (3) full and immediate vesting; and (ii) Leased
Employees do not constitute more than 20 percent of the Employer's nonhighly
compensated workforce.

Limitation Year

. "Limitation Year" means a 12-month period beginning January 1 and ending
December 31.



Limited Participant

. A "Limited Participant" is a current employee of the Employer or an Affiliate
who has become eligible to participate in the Plan on a limited basis pursuant
to Subsection 2.1(d)(i).



Matching Employer Contributions

.

"Matching Employer Contributions" means the contributions described in
Section 3.5.



McHenry Plan

.

"McHenry Plan" means the McHenry State Bank Profit Sharing and Savings Plan &
Trust, as in effect prior to its merger with this Plan effective December 31,
1997.



Member of a Collective Bargaining Unit

. "Member of a Collective Bargaining Unit" means any employee who is included in
a collective bargaining unit and whose terms and conditions of employment are
covered by a collective bargaining agreement if there is evidence that
retirement benefits were the subject of good-faith bargaining between
representatives of such employee and the Employer, unless such collective
bargaining agreement makes this Plan applicable to such employee.



Non-Highly Compensated Employee

. "Non-Highly Compensated Employee" means, for any Plan Year, any employee of
the Employer or Affiliate who (a) at any time during the Plan Year was a
Participant and (b) was not a Highly Compensated Employee for such Plan Year.



Normal Retirement Date

. A Participant's "Normal Retirement Date" shall be his 65th birthday.



One-Year Break in Service

. A "One-Year Break in Service" is a one-year period, commencing on an
employee's Severance Date, during which such employee does not perform duties
for an Employer or an Affiliate. Solely for purposes of determining whether a
One-Year Break in Service has occurred, absences shall be disregarded if the
employee otherwise would normally have been credited with Hours of Service but
for the employee's absence because of a maternity or paternity absence. No more
than one year of absence on a single maternity or paternity absence shall be so
disregarded. A maternity or paternity absence is an absence from work:



by reason of the pregnancy of the employee;

by reason of the birth of a child of the employee;

7



--------------------------------------------------------------------------------





by reason of the placement of a child with the employee in connection with the
adoption of such child by the employee; or

for purposes of caring for such child for a period beginning immediately
following such birth or placement.

Any employee requesting such credit shall promptly furnish the Committee such
information as the Committee requires to show that the absence from work is a
maternity or paternity absence and the number of days for which there was such
an absence. No more than 501 hours shall be credited for a maternity or
paternity absence. All such hours shall be credited in the Plan Year in which
the absence begins if necessary to prevent a One-Year Break in Service in such
Plan Year. If such hours are not necessary to prevent a One-Year Break in
Service in such Plan Year, the hours shall be credited in the succeeding Plan
Year if necessary to prevent a One-Year Break in Service in such Plan Year. In
the event the Committee is unable to determine the hours which otherwise would
normally have been credited for such absence, the employee shall be credited
with 8 hours per day.

Participant

. A "Participant" is (a) a current employee of the Employer or an Affiliate who
has become eligible to participate in the Plan pursuant to Section 2.1(d)(ii) or
(b) a former employee for whose benefit an Account in the Trust Fund is
maintained. Notwithstanding the foregoing, an Eligible Employee who is not
otherwise a Participant and who (i) makes a Rollover Contribution to the Plan
pursuant to Section 3.6 and/or (ii) makes a Before-Tax Contribution to the Plan
pursuant to Limited Participant status per Subsection 2.1(d)(i) shall also be
treated as a Participant solely to the extent of such Rollover Contribution
and/or Before-Tax Contribution until such time as the Eligible Employee has
become eligible to participate in the Plan pursuant to Section 2.1(d)(ii).



Plan

. "Plan" means the First Midwest Bancorp, Inc. Savings and Profit Sharing Plan
as set forth herein and as from time to time amended.



Plan Year

. A "Plan Year" is a 12-month period beginning on January 1 and ending on
December 31. References to specific Plan Years are made herein by reference to
the calendar year in which the Plan Year began. For example, the "2007 Plan
Year" is the Plan Year beginning January 1, 2007.



Prior Plan

. "Prior Plan" means a defined contribution plan maintained or previously
maintained by an Employer from which accounts held for the benefit of
individuals who have become Participants hereunder have been transferred to this
Plan for the benefit of such Participants.



Provisional Annual Addition

. "Provisional Annual Addition" is the amount described in Section 4.10.



Qualified Military Service

. "Qualified Military Service" means the performance of duty on a voluntary or
involuntary basis in the Uniformed Services of the United States by an Eligible
Employee provided he/she is reemployed by the Employer or an Affiliate within
the applicable time period specified in Chapter 43 of Title 38 of the United
States Code (Employment and Reemployment Rights of Members of the Uniformed
Services) and the total length of all such



8



--------------------------------------------------------------------------------



absences does not exceed the maximum specified by law for the retention of
reemployment rights. The term "Uniformed Services of the United States" means
the Armed Forces, the Army National Guard and the Air National Guard when
engaged in active duty for training, inactive duty training, or full-time
National Guard duty, or full-time duty in the commissioned corps of the Public
Health Service.

Required Beginning Date

. "Required Beginning Date" means:



For a Participant whose 70th birthday occurs prior to July 1, 1998, and who is
not a Five-Percent Owner as defined in Code Section 416(i)(1), the April 1
following the calendar year in which the Participant attains age 701/2;

For a Participant whose 70th birthday occurs on or after July 1, 1998, and who
is not a Five Percent Owner as defined in Code Section 416(i)(1), the April 1
following the later of the calendar year in which the Participant attains age
701/2 or the calendar year in which the Participant terminates employment; or

For a Participant who is a Five-Percent Owner with respect to the Plan Year in
which he attains age 701/2, the April 1 following the calendar year in which he
attained age 701/2.

Rollover Contribution

. A "Rollover Contribution" is (a) all or a portion of a distribution received
by an Eligible Employee from another qualified plan which is eligible for
tax-free rollover to a qualified plan and which is transferred by the Eligible
Employee to this Plan within 60 days following his or her receipt thereof;
(b) amounts transferred to this Plan from a conduit individual retirement
account which has no assets other than assets (and the earnings thereon) which
were (i) previously distributed to the Eligible Employee by another qualified
plan as a rollover distribution, (ii) eligible for tax-free rollover to a
qualified plan and (iii) deposited in such conduit individual retirement account
within 60 days of receipt thereof; (c) amounts distributed to the Eligible
Employee from a conduit individual retirement account meeting the requirements
of the preceding clause (ii), and transferred by the Eligible Employee to this
Plan within 60 days of receipt thereof; and (d) a direct rollover within the
meaning of Code Section 401(a)(31) or all or a portion of an Eligible Rollover
Distribution to this Plan by the trustee of another qualified plan.



Section 415 Compensation

. "Section 415 Compensation" means, for a period, the Participant's compensation
(as described in Treasury Regulation Section 1.415-2(d)(2)) paid during the
period for personal services actually rendered in the course of employment with
the Employer and all Affiliates, excluding deferred compensation and other
amounts which receive special tax treatment (as described in Treasury Regulation
Section 1.415-2(d)(3)), plus amounts excluded from the Participant's income for
the period under Code Section 125, 132(f)(4), 402(g)(3) or 457.



Severance Date

. An employee's "Severance Date" is the earlier of:



the date on which he quits, retires, dies or is discharged; or

9



--------------------------------------------------------------------------------





the first day following any one-year period during which he performed no duties
for the Employer or an Affiliate, other than a period which is a period of a
leave of absence described in Section 2.2.

Taxable Compensation

. A Participant's "Taxable Compensation" for any Plan Year is his Total
Compensation for such Plan Year less his Before-Tax Contribution and any
contributions made at his election to a cafeteria plan as defined in Section 125
of the Code or for qualified transportation fringe benefits as defined in
Section 132(f)(4) of the Code for such Plan Year.



Tentative Employer Contribution

. "Tentative Employer Contribution" is the contribution described in
Section 3.1.



Total Compensation

. A Participant's "Total Compensation" for a period is the Participant's wages,
salaries, fees, vacation pay, amounts excluded from the Participant's income for
the period under Code Section 125, 132(f)(4), 402(g)(3) or 457, and other
amounts paid to him for personal services actually rendered in the course of
employment with the Company and all Affiliates, including, but not limited to,
commissions, compensation for services on the basis of a percentage of profits,
tips and performance bonuses, but specifically excluding hiring bonuses and stay
bonuses and (in accordance with regulations prescribed by the Secretary of the
Treasury) also excluding:



Contributions (other than the Before-Tax Contributions and Catch-Up
Contributions) made by the Employer to a plan of deferred compensation to the
extent that such are not included in the gross income of the Participant in the
year made; Employer contributions to simplified employee pension plans which are
excluded from compensation by the Participant; and any distribution from any
such plan other than an unfunded non-qualified plan;

Amounts realized from the exercise of a non-qualified stock option or when
restricted stock either becomes freely transferable or free from a substantial
risk of forfeiture;

Amounts realized from the disposition of stock acquired under a qualified stock
option; and

Other amounts which receive special tax benefits.

Trust

. "Trust" or "Trust Fund" means the First Midwest Bancorp Savings and Profit
Sharing Trust established in accordance with Article 9.



Trustee

. "Trustee" means the Trustee or Trustees under the Trust referred to in
Article 9.



Valuation Date

. "Valuation Date" means any calendar day. The determination of the fair market
value as of a Valuation Day of any assets of an Investment Option which are
traded on an established market shall, if such Valuation Date is not a business
day on which such assets are traded, be based on the fair market value of such
assets on the next business day on which such assets are traded.



10



--------------------------------------------------------------------------------





Year of Service

. A "Year of Service" is a unit of service credited to an employee pursuant to
Sections 2.3 and 2.4, for purposes of determining the percentage of the balance
in a Participant's Employer Contribution Account which is nonforfeitable. An
employee who is reemployed shall retain service credited to him in his previous
employment with the Employer or an Affiliate, except as otherwise provided in
the Plan.



         1.5    EGTRRA Compliance. This Plan reflects certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 ("EGTRRA"). The
provisions of the Plan relating to EGTRRA are intended to demonstrate good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder, including but not limited to IRS
Notice 2001-57. Except as otherwise provided, the provisions of the Plan
relating to EGTRRA shall be effective as of the first day of the 2002 Plan Year,
and shall supercede other provisions of the Plan to the extent such provisions
are inconsistent therewith. Notwithstanding any other provisions of the Plan to
the contrary, the Committee shall have the full authority to administer the Plan
on or after January 1, 2002 in any manner required or permitted by law,
including EGTRRA, without the necessity of specific Plan provisions reflecting
such administration, unless otherwise required by applicable law.



 

11



--------------------------------------------------------------------------------





ARTICLE 2

ELIGIBILITY AND PARTICIPATION

         2.1    Eligibility Requirements.

Every Participant on the effective date of the Plan as herein restated shall
continue as such subject to the provisions of the Plan.

Every Eligible Employee who accepted employment with the Employer in connection
with the Company's acquisition of First of America Bank, Crystal Lake Office,
which was effective September 4, 1998, shall commence participation in this Plan
effective as of such date.

Every Eligible Employee who is a participant in the Heritage Plan on
September 30, 1998 shall continue participation in this Plan effective
October 1, 1998.

Every other Eligible Employee shall be eligible to participate, if he is then
employed by the Employer, as follows:

As of the January 1, April 1, July 1 or October 1 immediately following the
later of (A) the Eligible Employee's 30th day of continuous employment with the
Company or an Affiliate or (B) his 21st birthday, an Eligible Employee may
participate in the Plan for the limited purpose of making Before-Tax
Contributions (as described in Section 3.2) and not for receiving Employer
Contributions or Matching Employer Contributions (as described in Sections 3.4
and 3.5 respectively). An Eligible Employee who may participate in the Plan on
such a limited basis shall be referred to as a "Limited Participant."

As of the Entry Date coinciding with or next following the later of (A) the end
of the first Eligibility Period in which he completes 1,000 Hours of Service or
(B) his 21st birthday, an Eligible Employee may participate in all features of
the Plan as applicable to such Eligible Employee. Notwithstanding any other
provision of this Plan, hours of service with Heritage Financial Services, Inc.,
First of America Bank, Crystal Lake Office, The Northern Trust Company, Higgins
Road Office, CoVest Bancshares, Inc. ("CoVest"), The Elgin State Bank,
Carpentersville Office and Bank Calumet, Inc., shall be deemed to be Hours of
Service with the Employer under this Plan for purposes of this Section 2.1.
Further notwithstanding any provision of this Plan, every Eligible Employee who
was a participant in or was eligible to participate in the CoVest Banc Profit
Sharing Plan on the date of the merger of CoVest with the Company shall become a
Participant in the Plan on January 1, 2004.

Any former employee of the Employer or an Affiliate who was a Participant or
could have become a Participant under subsection (d) above had he been employed
on a prior Entry Date, and is reemployed by the Employer as an Eligible Employee
shall be eligible to participate immediately upon reemployment if, on the date
of such reemployment, that employee:

12



--------------------------------------------------------------------------------





has not incurred a One-Year Break in Service; or

had a nonforfeitable right to any part of the balance in his Employer
Contribution Account or Before-Tax Account on the date his most recent
employment with the Employer and all Affiliates terminated (or would have had
such right if he had been a Participant); or

has attained age 21 and has incurred a One-Year Break in Service, but has not
lost credit for service prior to such One-Year Break in Service pursuant to
Section 2.4(b); or

terminated his employment because of a maternity or paternity absence defined in
Section 1.4, has attained age 21, and has incurred a One-Year Break in Service,
but has not lost credit for services prior to such One-Year Break in Service
pursuant to Section 2.4(c).

Notwithstanding any provisions of this Plan to the contrary, any individual who
was providing services to the Employer in the capacity of, or who was designated
by the Employer as, an independent contractor or a Leased Employee, and who is
subsequently re-classified as an Eligible Employee for the purposes of this Plan
(regardless of whether such re-classification is retrospective or prospective),
shall be eligible to participate in the Plan on a prospective basis only from
the date of the re-classification and shall not have any retroactive claim for
benefits.

         2.2    Leaves of Absence. During the period that any Participant is
granted a leave of absence, he shall share in Employer Contributions,
forfeitures, and net earnings or losses of the Trust Fund in the same manner and
subject to the same conditions as if he were not on leave of absence. Any leave
of absence under this Section 2.2 must be granted in writing and pursuant to the
Employer's established leave policy, which shall be administered in a uniform
and nondiscriminatory manner to similarly situated employees.

         2.3    Years of Service to be Credited.

An employee shall be credited with One Year of Service for each full year in the
period commencing on his Employment Commencement Date and ending on his
Severance Date. An employee shall also be credited with 1/12 of a Year of
Service for each full calendar month in such period for which he did not receive
credit pursuant to the preceding sentence, including, if applicable, 1/12 of a
Year of Service for the partial calendar month in which the employee's
Employment Commencement Date and in which the employee's Severance Date
occurred. Notwithstanding any other provision of this Plan, the following
service shall be deemed to be service with the Employer for purposes of this
Section 2.3: (i) with respect to any employee who commenced employment on or
prior to September 4, 1998, service with First of America Bank, Crystal Lake
Office; (ii) with respect to any employee who commenced employment with the
Employer prior to October 1, 1998, service with Heritage Financial Services,
Inc.; (iii) with respect to any employee who commenced employment with the
Employer prior to July 1, 2003, service with The Northern Trust Company, Higgins
Road Office; (iv) with respect to any employee who commenced employment with the
Employer prior

13



--------------------------------------------------------------------------------



to January 1, 2004, service with CoVest Bancshares, Inc. and any of its
affiliates; (v) with respect to any employee who commenced employment with the
Employer prior to February 1, 2006, service with The Elgin State Bank,
Carpentersville Office; and (iv) with respect to any employee who commenced
employment with Employer prior to April 1, 2006, service with Bank Calumet, Inc.

Notwithstanding Section 2.3(a) above, any Participant who, on
September 30, 1998, had completed three (3) years of service under the Heritage
Plan, shall be credited with Years of Service under this Section 2.3 equal to
the greater of: (i) the Participant's Years of Service determined under
Section 2.3(a) above; or (ii) the Participant's years of service calculated by
crediting him with one Year of Service for each Plan Year during which he has
completed at least 1,000 Hours of Service.

An employee reemployed after his Severance Date but prior to a One-Year Break in
Service shall be credited with 1/12 of a Year of Service for each calendar month
or partial calendar month during the period from his Severance Date to the date
of reemployment not otherwise credited pursuant to paragraph (a) above.

         2.4    Years of Service to be Disregarded. A Participant shall be
credited with all Years of Service, except that the following shall be
disregarded:

Years of Service for an Employer or Affiliate prior to the Employer's adoption
of the Plan, except to the extent otherwise provided by the Employer when
adopting the Plan;

Years of Service prior to a One-Year Break in Service if the Employee fails to
complete one Year of Service after such One-Year Break in Service;

In the case of an employee whose nonforfeitable percentage of the balance of his
Employer Contribution Account is 0%, the number of years and portions thereof in
the period after the employee's Severance Date but before he next performs
duties for the Employer or an Affiliate equals or exceeds the greater of 5 or
the aggregate number of Years of Service and portions thereof before such
One-Year Break in Service (excluding any years of Service previously
disregarded); or

In the case of an employee whose nonforfeitable percentage of the balance of his
Employer Contribution Account is 0%, and who terminated his employment with the
Employer and all Affiliates because of a maternity or paternity absence defined
in Section 1.4, the number of years and portions thereof in the period after the
employee's Severance Date but before he next performs duties for the Employer or
an Affiliate equals or exceeds the greater of six or one plus the aggregate
number of Years of Service and portions thereof before such One-Year Break in
Service (excluding any Years of Service previously disregarded).

         2.5    Leased Employees. To the extent required by Section 414(n) of
the Code and the regulations thereunder, a Leased Employee shall be treated as
an employee of the Employer or an Affiliate but shall not be eligible for any
benefit under the Plan.

14



--------------------------------------------------------------------------------





         2.6    Qualified Military Service. Notwithstanding any provision of
this Plan to the contrary, effective December 12, 1994, contributions, benefits
and service credit with respect to qualified military service will be provided
in accordance with Code Section 414(u).



 

15

--------------------------------------------------------------------------------



ARTICLE 3

CONTRIBUTIONS BY EMPLOYER AND ROLLOVER CONTRIBUTIONS

         3.1    Contributions to the Plan. Subject to the right reserved to the
Company to alter, amend or discontinue this Plan and Trust, the Employer shall
for each Plan Year contribute to the Plan for its Eligible Participants an
amount equal to the sum of:

the Employer Contribution;

the Before Tax Contribution;

the Matching Employer Contribution; and

Catch-Up Contributions, as described in subsection 3.2(c) below.

Such sum, which is known as the "Tentative Employer Contribution," shall be
reduced by an amount equal to the Excess Tentative Contribution (as provided in
Section 4.11); provided that in no event shall the Tentative Employer
Contribution, as reduced by the Excess Tentative Contribution, exceed the amount
deductible by the Employer for said year for federal income tax purposes.

         3.2    Before-Tax and Catch-Up Contributions.

Subject to the provisions of Sections 3.1 and 3.3, each Participant may for each
Plan Year elect to have the Employer make a Before-Tax Contribution on his or
her behalf in an amount equal to not less than one percent (1%) and not more
than the following percentages:



 

For Participants in Salary Grade 11 or lower:

 


45%

             

For Participants in Salary Grade 12 or greater:

 


15%

           



(rounded to the nearest dollar) of his or her Considered Compensation, excluding
bonuses and any other payment of a similar nature. Such elections shall be made
in whole percentages only (e.g., 5%, 20%) and are subject to change in
accordance with procedures established by the Committee from time to time.

The amount of the Before-Tax Contributions to be made pursuant to a
Participant's election shall reduce the compensation otherwise payable to him by
the Employer.

All employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Code Section 414(v), herein

16



--------------------------------------------------------------------------------



referred to as "Catch-Up Contributions." Such Catch-Up Contributions shall not
be taken into account for purposes of the provisions of the Plan implementing
the required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of any such Catch-Up Contributions. Notwithstanding any
provision of the Plan to the contrary, Catch-Up Contributions shall not be taken
into account for purposes of Matching Employer Contributions under Section 3.5.

         3.3    Limitations on Before-Tax Contributions and Matching Employer
Contributions.

In no event shall a Participant's Before-Tax Contributions during any calendar
year exceed the dollar limitation in effect under Code Section 402(g) at the
beginning of such calendar year. If a Participant's Before-Tax Contributions,
together with any additional employer contributions to a qualified cash or
deferred arrangement, any elective deferrals under a tax-sheltered annuity
program or a simplified employee pension plan, exceed such dollar limitation for
any calendar year, the Participant shall notify the Committee of the amount of
such excess allocable to this Plan by March 1 of the following year, and such
excess, and any earnings allocable thereto, may be distributed to the
Participant by April 15 of such following year; provided, that, if such excess
contributions were made to a plan or arrangement not maintained by the Employer
or an Affiliate, the Participant must first notify the Committee of the amount
of such excess allocable to this Plan by March 1 of the following year.

Notwithstanding any other provision of this Plan to the contrary, the Before-Tax
Contributions and Matching Employer Contributions for the Highly Compensated
Employees for the Plan Year shall be reduced in accordance with the following
provisions:

The Before-Tax Contributions and Matching Employer Contributions of the Highly
Compensated Employees shall be reduced if neither of the Actual Deferral
Percentage tests set forth in (A) or (B) below is satisfied after taking into
account the provisions of subsection (f):

The 1.25 Test

. The Actual Deferral Percentage of the Highly Compensated Employees is not more
than the Actual Deferral Percentage of all other Eligible Participants
multiplied by 1.25.



The 2.0 Test

. The Actual Deferral Percentage of the Highly Compensated Employees is not more
than 2 percentage points greater than the Actual Deferral Percentage of all
other Eligible Participants, and the Actual Deferral Percentage of the Highly
Compensated Employees is not more than the Actual Deferral Percentage of all
other Eligible Participants multiplied by 2.0.



(A) As used in this subsection, "Actual Deferral Percentage" means:

With respect to Non-Highly Compensated Employees, the average of the ratios of
each Non-Highly Compensated Employee's Before-Tax Contributions and share of the
Matching Employer Contribution with respect to the prior Plan Year to each such

17



--------------------------------------------------------------------------------



Participant's Considered Compensation for such Plan Year (prior or current, as
appropriate); and

With respect to Highly Compensated Employees, the average of the ratios of each
Highly Compensated Employee's Before-Tax Contributions and share of the Matching
Employer Contribution with respect to the current Plan Year, to each such
Participant's Considered Compensation for such Plan Year.

All Before-Tax Contributions and Matching Employer Contributions made under this
Plan and all before-tax and matching contributions made under any other plan
that is aggregated with this Plan for purposes of Code Sections 401(a)(4) and
410(b) shall be treated as made under a single plan. If any plan is permissively
aggregated with this Plan for purposes of Code Section 401(k), the aggregated
plans must also satisfy Code Sections 401(a)(4) and 410(b) as though they were a
single plan. The Actual Deferral Percentage ratios of any Highly Compensated
Employee will be determined by treating all plans subject to Code
Section 401(k) under which the Highly Compensated Employee is eligible as a
single plan.

The sequence for determining the amount of such reductions shall begin with
Highly Compensated Employees who elected to defer the greatest percentage of
Considered Compensation, then the second greatest percentage amount, continuing
until either Actual Deferral Percentage Test is satisfied. This process shall
continue through the Before-Tax Contributions and Matching Employer Contribution
until either Actual Deferral Percentage Test is satisfied.

Once the total amount of reductions has been determined under 3.3(b)(iv) above,
the Committee shall direct the Trustee to distribute as a refund to the
appropriate Highly Compensated Employees an allocable portion of such reduction
attributable to excess Before-Tax Contributions and to treat as forfeitures the
appropriate amount of Matching Employer Contributions, together with the net
earnings or losses allocable thereto. The sequence for determining and refunding
a Highly Compensated Employee's allocable portion of excess Before-Tax
Contributions shall begin with the Highly Compensated Employee who elected to
defer the greatest dollar amount of Before-Tax Contributions. The Before-Tax
Contributions of such Participant shall be reduced by the amount required to
cause that Participant's Before-Tax Contributions to equal the dollar amount of
the Before-Tax Contributions of the Highly Compensated Employee with the next
highest dollar amount of Before-Tax Contributions. If the total amount
distributed is less than the total excess contributions, this process shall
continue until all excess Before-Tax Contributions are distributed and excess
Matching Employer Contributions are forfeited. However, notwithstanding anything
in the foregoing to the contrary, if a lesser reduction, when added to the total
dollar amount previously reduced, would equal the total excess contributions,
such lesser reduction shall be utilized. The Committee shall designate such
distribution and forfeiture as a distribution of excess Before-Tax Contributions
and forfeiture of excess Matching Employer Contributions, determine the amount
of the allocable net earnings or losses to be distributed and forfeited in
accordance with subsections 3.3(c) and 3.3(d) below, and cause such

18



--------------------------------------------------------------------------------



distributions and forfeitures to occur prior to the end of the Plan Year
following the Plan Year in which the excess Before-Tax Contributions and excess
Matching Employer Contributions were made.

Net earnings or losses to be refunded with the excess Before-Tax Contributions
shall be equal to the net earnings or losses on such contributions for the Plan
Year in which the contributions were made and, for Plan Years 2006 and 2007, for
the period after the close of such Plan Year and through the day before the
distributions (the "Gap Period"). The net earnings or losses allocable to excess
Before-Tax Contributions for the Plan Year and the Gap Period shall be
determined in the manner set forth in Article 4 and in all events in accordance
with the provisions of Treasury Regulations Section 1.401(k)-2(b)(2).

Net earnings or losses to be treated as forfeitures together with the Matching
Employer Contributions shall be equal to the net earnings or losses on such
contributions for the Plan Year in which the contributions were made. Net
earnings or losses on Matching Employer Contributions shall be determined in the
same manner as in subsection (c) above.

Any Matching Employer Contribution treated as a forfeiture pursuant to
subsection (b) above shall be used to reduce the Matching Employer Contribution
in Section 3.5.

For the purpose of avoiding the necessity of adjustments pursuant to this
Section or Section 4.11, or to comply with any applicable law or regulation:

The Committee may adopt such rules as it deems necessary or desirable to:

impose limitations during a Plan Year on the percentage of Before-Tax
Contributions elected by Participants pursuant to Section 3.2; or

increase during a Plan Year the percentage of Considered Compensation with
respect to which a Participant may elect a Before-Tax Contribution for the
purpose of providing Participants with the opportunity to increase their
Before-Tax Contributions within the limitations of this Section 3.3;

The Employer may at its sole discretion make fully vested contributions to the
Plan which will be allocated to the Before-Tax Accounts of one or more
Participants who are Non-Highly Compensated Employees in such amounts as the
Employer directs for the purpose of complying with the applicable limits on
Before-Tax Contributions in the Code. Such contributions will not be taken into
account in the allocation of Matching Employer Contributions.

The amount of each Eligible Participant's Before-Tax Contribution as determined
under this Section 3.3 is subject to the provisions of Sections 4.11 and 4.12.

         3.4    Employer Contribution. Subject to the provisions of Section 3.1,
each Employer shall pay to the Trustee for each Plan Year with respect to its
Participants who are Eligible Participants for purposes of the allocation of the
Employer Contribution pursuant to Section 4.9,

19



--------------------------------------------------------------------------------



such amount as may be determined by its board of directors, based on guidelines
established by the Board of Directors. The amount so determined shall be no
greater than 15% of such Eligible Participants' Considered Compensation. Such
amount paid to the Trustee pursuant to this Section 3.4 is known as the
"Employer Contribution."

         3.5    Matching Employer Contribution.

Subject to the provisions of Section 3.1, each Employer shall pay to the Trustee
as of the last day of the applicable calendar quarter an amount which shall be
equal to $2 for each $1 of the Participant's Before-Tax Contributions that do
not exceed 2% of the Participant's Considered Compensation (excluding Before-Tax
Contributions made while a Limited Participant) made during the calendar quarter
ending on March 31, June 30, September 30 or December 31, as appropriate on
behalf of:

Effective April 1, 2007, each Participant whose Before-Tax Contributions equal
at least 2% of his or her Considered Compensation;

each Participant employed by such Employer on the last day of the appropriate
calendar quarter as of which the contribution is made; and

each Participant who, prior to the appropriate last day of the calendar quarter,
(A) retires on or after his Normal Retirement Date or Early Retirement Date,
(B) dies, (C) is initially deemed totally and permanently disabled, (D) was
employed at a Company branch located in Streator, Illinois and incurred his or
her Severance Date during the last quarter of 2003 due to the sale of the
Streator branches; or (E) as expressly provided in the terms of an agreement
approved, or a resolution adopted, by the board of directors of an Employer in
connection with the termination of the Employer's participation in the Plan
during the calendar quarter, provided such agreement or resolution was
authorized by the Board of Directors.

The Employer contributions made pursuant to this Section 3.5 shall be known as
the "Matching Employer Contributions."

         3.6    Rollover Contributions. A Participant or Eligible Employee may
with the written consent of the Committee make a Rollover Contribution to the
Trust Fund. The Committee may adopt such rules and limitations as it deems
necessary or appropriate with respect to the approval of Rollover Contributions,
including but not limited to the time period or periods during which such
requests may be made and the frequency of such requests.

20



--------------------------------------------------------------------------------





ARTICLE 4

ACCOUNTING PROVISIONS AND ALLOCATIONS

         4.1    Participant's Accounts.

For each Participant there shall be maintained as appropriate a separate
Employer Contribution Account, Vested Employer Account, Before-Tax Account,
Matching Account, Prior Plan Account, Heritage Plan Account, McHenry Plan
Account, After-Tax Account, Rollover Account, Trustee Transfer Account and
Catch-Up Contribution Account. Each account shall be credited with the amount of
contributions, interest and earnings of the Trust Fund allocated to such Account
and shall be charged with all distributions, withdrawals and losses of the Trust
Fund allocated to such Account.

         4.2    Common Fund.

The Trust Fund shall be a common fund divided into separate investment funds
("Funds") as provided in Section 9.5. Each Fund as may from time to time be
established shall be a common fund in which each Participant and Beneficiary
shall have an undivided interest in the respective assets of the Fund, provided
that all Accounts segregated and all loans made pursuant to Section 6.7 shall
together with the net earnings or losses of such Accounts or loans be accounted
for separately and will not be included in any of the adjustments resulting from
the application of this Section 4.2. Except as otherwise provided, the value of
each Participant's Accounts in each Fund shall be measured by the proportion
that the net credits to his Accounts bear to the total net credits to all
Accounts as of the date such share is being determined. For purposes of
allocation of the net earnings and losses and for the valuation of the Trust
Fund, each Fund shall be considered separately. No Fund shall share in the net
earnings or losses of any other, and no Fund shall be valued by taking into
account any assets or distributions for any other.

Each loan made pursuant to Section 6.7 shall be valued as of each Valuation
Date. Any changes in value resulting from such valuation, together with any
income or expenses attributable thereto, shall be credited or charged as of such
Valuation Date to the Accounts of the Participant from which such loan was made.

Except as provided in Subsection (e) below, the interest of each Participant and
Beneficiary in the net earnings and losses and of the valuation of one or more
of the Funds may be measured by the value of the shares or units of such Fund
credited to the Participant's or Beneficiary's Accounts as of the date that such
valuation is being determined. The value of a unit in each such Fund on any
Valuation Date shall be the quotient obtained by dividing the sum of (i) the
cash and (ii) the fair market value of all securities or property allocated to
such Fund, less any charges and expenses accrued and properly chargeable to such
Fund as of said Valuation Date, by the aggregate number of units credited to all
Accounts with respect to such Fund. The Trustee will furnish to the Committee a
report with respect to the fair market value of all securities and property held
in any Fund as of each Valuation Date. To the extent that any assets of a Fund
have been invested in one or more separate investment trusts, mutual funds,
investment contracts or similar investment media, the net earnings and losses
and

21



--------------------------------------------------------------------------------



valuation attributable to such investments shall be determined in accordance
with the procedures of such investment media.

Notwithstanding any other provision of the Plan, effective with respect to the
September 30, 1999 Valuation Date, dividends declared by the Company with
respect to Company common stock held in the Investment Funds described in
Sections 9.5(a)(ii) and 9.5(a)(iv) shall, for purposes of determining and
allocating net earnings or losses under Sections 4.4 and 4.5, be deemed to have
been paid to the Plan and held in the Trust as of the record date for such
dividends as declared by the Company, regardless of the date such dividends are
actually paid to the Plan and held in the Trust.

Effective with respect to the September 30, 1999 Valuation Date, notwithstanding
any other Plan provision, the assets of the Investment Funds described in
Sections 9.5(a)(ii) and 9.5(a)(iv) shall be allocated to Participants' Accounts
in shares and fractional shares of Company common stock and dividends receivable
and cash, to the extent of such receivables or cash then in the Fund.

         4.3    Allocation Procedure. As of each Valuation Date, the Committee
shall, with respect to each Account:

First, charge each Account for any withdrawals, loans or distributions made
therefrom since the immediately preceding Valuation Date.

Second, credit each Before-Tax Account with one-half of the Before-Tax
Contributions made by the Participant since the immediately preceding Valuation
Date.

Third, credit each Rollover Contribution Account with the daily weighted average
of the amount of any Rollover Contribution made by the Participant since the
immediately preceding Valuation Date.

Fourth, credit any Accounts segregated pursuant to Article 6 with one-half of
the amount of any loan repayments made since the immediately preceding Valuation
Date.

Fifth, credit each Catch-Up Contribution Account with one-half of the Catch-Up
Contributions made by the Participant since the immediately preceding Valuation
Date.

Sixth, credit or charge the respective Accounts with the net earnings or losses
of each Fund allocable thereto in accordance with Section 4.5, or, in the case
of Accounts segregated in accordance with Article 6, the net earnings or losses
allocable thereto in accordance with Article 6.

Seventh, credit each Before-Tax Account, Matching Account, Rollover Account, and
Catch-Up Contribution Account, respectively, with the amount of Before-Tax
Contributions, Matching Employer Contributions, Rollover Contributions, and
Catch-Up Contributions, respectively, made since the immediately preceding
Valuation Date and not already allocated in accordance with paragraphs (b), (c),
(d) and (e) above.

22



--------------------------------------------------------------------------------





Eighth, credit any Accounts segregated pursuant to Article 6 with the amount of
any loan repayments made since the immediately preceding Valuation Date and not
already allocated in accordance with paragraph (f) above.

Ninth, if the Valuation Date is the last day of the Plan Year, credit each
Employer Contribution Account with the Employer Contribution allocable thereto
in accordance with Section 4.9.

         4.4    Determination of Value of Trust Fund and of Net Earnings or
Losses. As of each Valuation Date the Trustee shall determine for the period
then ended the sum of the net earnings or losses of the Trust Fund (excluding
any gains and losses attributable to the Accounts and loans to Participants
segregated pursuant to Article 6), which shall reflect accrued but unpaid
interest, gains or losses realized from the sale, exchange or collection of
assets, other income received, appreciation or depreciation in the fair market
value of assets, administration expenses, taxes and other expenses paid and,
subject to Section 4.2(d), dividends. Gains or losses realized and adjustments
for appreciation or depreciation in fair market value shall be computed with
respect to the difference between such value as of the date of purchase and the
date of disposition.

         4.5    Allocation of Net Earnings or Losses. As of each Valuation Date,
the net earnings or losses of the Trust Fund or of each Fund established under
Section 4.2 shall be allocated to the Accounts (excluding Accounts and loans to
Participants segregated pursuant to Section 6.7) of all Participants (or
beneficiaries of deceased Participants or an alternate payee under a qualified
domestic relations order) having credits in the Trust Fund or Fund on the
Valuation Date. Such allocation shall be in the ratio that (i) the net credits
to each Account of each Participant on the preceding Valuation Date, plus in the
case of the Before-Tax Account and Catch-Up Contribution Account, if applicable,
one-half of any Before-Tax Contributions or Catch-Up Contributions,
respectively, made to that Account since the preceding Valuation Date, or in the
case of the Rollover Account, the weighted average daily balance of any Rollover
Contribution made to that Account since the preceding Valuation Date, less in
each case the total amount of any distributions and loans from such Account to
such Participant since the preceding Valuation Date bears to (ii) the total net
credits to all such Accounts of all Participants on the preceding Valuation
Date, plus, in the case of the Before-Tax Accounts and the Catch-Up Contribution
Account, one-half of the Before-Tax Contributions and the Catch-Up
Contributions, respectively, made to such Accounts of all Participants, and in
the case of the Rollover Accounts, the weighted average daily balances of any
Rollover Contributions made to that Account since the preceding Valuation Date,
less the total amount of distributions and loans from all such Accounts since
the preceding Valuation Date.

         4.6    Eligibility to Share in the Employer's Contributions.

An Active Participant shall be eligible to share in Employer Contributions for
the Plan Year as of the last day of which such Employer Contributions are being
allocated if he is then employed by the Employer as an Eligible Employee and has
completed 1,000 Hours of Service in such Plan Year. A Participant who, during a
Plan Year, (i) retires on or after his Normal Retirement Date or Early
Retirement Date, (ii) dies, (iii) is initially deemed totally and permanently
disabled, (iv) was employed at a Company branch located in Streator, Illinois
and incurred his Severance Date during the last quarter of 2003 due to the sale
of the Streator

23



--------------------------------------------------------------------------------



branches, or (v) as expressly provided in the terms of an agreement approved or
a resolution adopted by the board of directors of an Employer in connection with
the termination of the Employer's participation in the Plan during the Plan
Year, provided such agreement or resolution was authorized by the Board of
Directors, shall also be eligible to share in the Employer Contributions for
said Plan Year. A Participant who is eligible to share in the Employer
Contributions shall be known as an "Eligible Participant."

Notwithstanding anything in the Plan to the contrary, if the Plan would
otherwise fail to meet the requirements of Code Section 410(b) and the
regulations thereunder because Employer Contributions have not been allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules will apply:

The group of Participants eligible to share in the Employer Contribution for the
Plan Year will be expanded to include the minimum number of Participants who
would not otherwise be eligible as are necessary to satisfy the applicable test
specified above. The specific Participants who will become eligible under the
terms of this paragraph will be those who are actively employed on the last day
of the Plan Year and, when compared to similarly situated Participants, have
completed the greatest number of Hours of Service in the Plan Year.

If after application of the previous paragraph, the applicable test is still not
satisfied, then the group of Participants eligible to share in the Employer
Contribution for the Plan Year will be further expanded to include the minimum
number of former Participants who are (A) not employed on the last day of the
Plan Year, (B) Non-Highly Compensated Employees and (C) are vested or partially
vested in their Accounts, as are necessary to satisfy the applicable test. The
specific former Participants who will become eligible under the terms of this
paragraph will be those former Participants, when compared to similarly situated
former Participants, who have completed the greatest number of Hours of Service
in the Plan Year before terminating employment.

Nothing in this Section will permit the reduction of a Participant's benefit.
Therefore any amounts that have previously been allocated to Participants may
not be reallocated to satisfy these requirements. In the event allocations to
additional Participants or former Participants are required, the Employer will
make an additional contribution equal to the amount such persons would have
received had they been included in the allocations, even if it exceeds the
amount which would be deductible under Code Section 404. Any adjustment to the
allocations pursuant to this Section will be made by the 15th day of the tenth
month after the end of the Plan Year and will be considered a retroactive
amendment adopted by the last day of the Plan Year.

       4.7    Allocation of Before-Tax Contributions and Catch-Up Contributions

(a) As of each Valuation Date, the Before-Tax Contributions made on behalf of
each Participant since the prior Valuation Date shall be allocated to such
Participant's Before-Tax Account.

24



--------------------------------------------------------------------------------





(b) As of each Valuation Date, any Catch-Up Contributions made on behalf of each
Participant since the prior Valuation Date shall be allocated to such
Participant's Catch-Up Contribution Account.

         4.8    Allocation of Matching Employer Contributions. As of the last
day of each calendar quarter, the sum of the Matching Employer Contributions
made on behalf of each Participant in accordance with Section 3.5 of the Plan
shall be allocated to the Matching Account of each such Participant.

         4.9    Allocation of Employer Contribution. As of the last day of each
Plan Year, the Employer Contribution shall be allocated among the Employer
Contribution Accounts of all Eligible Participants in the ratio that each such
Participant's Considered Compensation for the Plan Year from that Employer bears
to the total Considered Compensation of all such Eligible Participants from that
Employer for the Plan Year.

         4.10   Provisional Annual Addition. The sum of the amounts allocated to
the Accounts of the Participants pursuant to Section 4.7(a), 4.8 and 4.9 for a
Plan Year shall be known as the "Provisional Annual Addition" and shall be
subject to the limitation on Annual Additions in Section 4.11.

         4.11   Limitation on Annual Additions.

For the purpose of complying with the restrictions on Annual Additions to
defined contribution plans imposed by Code Section 415, for each Eligible
Participant and each other Participant who has made Before-Tax Contributions
during the Plan Year, there shall be computed a Maximum Annual Addition, which
shall be the excess of the amount at (i) below over the amount at (ii) below.

Except as permitted under Section 3.5(a)(ii) and Section 414(v) of the Code, if
applicable, the amount shall be the lesser of:

100% of the Participant's Total Compensation for the Plan Year; or

the Defined Contribution Dollar Limitation for the Plan Year.

The amount of employer contributions, forfeitures and employee contributions
allocated as of any day in the Limitation Year to such Participant's accounts
under any other defined contribution plan maintained by the Employer or an
Affiliate.

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12 consecutive month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

25



--------------------------------------------------------------------------------





Number of months in the short Limitation Year


12



The limitation under (a) above shall not apply to any contribution for medical
benefits within the meaning of Code Section 419A(f)(2) after separation from
service which is otherwise treated as an Annual Addition, or any amount
otherwise treated as an annual addition under Code Section 415(l)(2).

If the Maximum Annual Addition for a Participant equals or exceeds the
Provisional Annual Addition for that Participant, an amount equal to the
Provisional Annual Addition shall be allocated to the Participant's respective
Accounts.

If the Provisional Annual Addition exceeds the Maximum Annual Addition for that
Participant, the Provisional Annual Addition shall be reduced as set forth below
until the Provisional Annual Addition as so reduced equals the Maximum Annual
Addition for such Participant:

first, the Tentative Employer Contribution allocable to such Participant's
Employer Contribution Account shall be reduced;

second, the amount of forfeiture allocable to the Participant's Matching
Employer Account shall be reduced;

third, the Before-Tax Contributions shall be reduced; and

finally, the Matching Employer Contributions shall be reduced.

The Provisional Annual Addition remaining after such reductions shall be
allocated to the Participant's respective Accounts.

The "Excess Tentative Employer Contribution" is an amount equal to the sum of
the reductions in the Tentative Employer Contribution allocable to the Accounts
of Participants pursuant to subsections (d)(i), (iii) and (iv) above.

Notwithstanding anything to the contrary in this Plan, any Before-Tax
Contributions reduced in accordance with subsection (d) above shall be
distributed to the Participant with allocable earnings in accordance with
Treasury Regulation Section 1.415-6(b)(6)(iv).

Contributions made under Section 3.3 shall be treated as Annual Additions for
the Plan to which they relate instead of the Plan Year when they are actually
made.

         4.12   Special Limitation on Maximum Contribution. (Effective through
the 1999 Plan Year)

In the case of any Participant who is also a participant in a defined benefit
plan maintained by the Employer or an Affiliate, the sum of the Defined
Contribution Fraction and Defined Benefit Fraction as of the end of any Plan
Year shall not exceed 1.0. In the event

26



--------------------------------------------------------------------------------



that the sum of such Fractions would otherwise exceed 1.0, then the amount
determined under Section 4.11(a)(i) or (ii), whichever is applicable, in
determining the Maximum Annual Addition under Section 4.11(a) shall be equal to
such applicable amount multiplied by the difference between 1.0 and the Defined
Benefit Fraction.

The "Defined Benefit Fraction" applicable to a Participant for any Limitation
Year is a fraction, the numerator of which is the sum of the Projected Annual
Benefit of the Participant under all of the defined benefit plans maintained or
previously maintained by an Employer or Affiliate in which he participates
(determined as of the close of the Limitation Year) and the denominator of which
is the lesser of (i) the product of 1.25 multiplied by the maximum dollar
limitation on a Participant's Projected Annual Benefit if the plan provided the
maximum benefit allowable under Section 415(b) of the Internal Revenue Code for
such Limitation Year, or (ii) the product of 1.4 multiplied by 100% of the
Participant's Highest Average Compensation (as determined below).

The "Defined Contribution Fraction" applicable to a Participant for any
Limitation Year is a fraction, the numerator of which is the sum of the
Participant's Annual Additions as of the close of such Limitation Year for that
Limitation Year and for all prior Limitation Years under this Plan and all other
defined contribution plans maintained by an Employer or Affiliate, and the
denominator of which is the sum of the lesser of the following amounts
(determined for such Limitation Year and for each prior Limitation Year of
service with the Employer or any Affiliate regardless of whether a plan was in
existence during those years): (i) the product of 1.25 multiplied by the Defined
Contribution Dollar Limitation for the Limitation Year (determined without
regard to the special dollar limitation for employee stock ownership plans), or
(ii) the product of 1.4 multiplied by 25% of the Participant's Taxable
Compensation for the Limitation Year.

In accordance with regulations issued by the Secretary of the Treasury or his
delegate pursuant to Section 1106(i)(4) of The Tax Reform Act of 1986, an amount
shall be subtracted from the numerator of the Defined Contribution Fraction (not
exceeding such numerator) so that the sum of the Defined Benefit Fraction and
the Defined Contribution Fraction does not exceed 1.0 as of December 31, 1986.
To the extent provided under applicable law and regulations, adjustments shall
be made to the Defined Benefit Fraction or the Defined Contribution Fraction
with respect to previous transition rules.

(i) "Highest Average Compensation" means the average of a Participant's Taxable
Compensation from the Employer and all Affiliates for the high three consecutive
Limitation Years (determined as of the close of the Limitation Year) of
employment with the Employer or any Affiliate (or the actual number of years of
employment for those Participants who are employed for less than three
consecutive years for which the Participant's Taxable Compensation is the
highest).

"Projected Annual Benefit" means the annual benefit a Participant would receive
from employer contributions under a defined benefit plan, adjusted, in the case
of any benefit payable in a form other than a single life annuity or a qualified
joint and survivor annuity, to the actuarial equivalent of a single life
annuity, assuming (A) the Participant continued employment until reaching the
plan's normal retirement age (or his

27



--------------------------------------------------------------------------------



current age, if later), (B) his compensation remained unchanged and (C) all
other relevant factors used to determine benefits under the plan remained
constant in the future.



 

28



--------------------------------------------------------------------------------





ARTICLE 5

AMOUNT OF PAYMENTS TO PARTICIPANTS

         5.1    General Rule. Upon the retirement, disability, resignation or
dismissal of a Participant, he, or in the event of his death, his beneficiary,
shall be entitled to receive from his respective Accounts in the Trust Fund as
of his Determination Date:

An amount equal to the Participant's Before-Tax Account, Matching Account, and
Catch-Up Contribution Account (if applicable) plus any of the Participant's
contributions made to the Trust Fund but not allocated to the Participant's
Before-Tax Account or Catch-Up Contribution Account as of his Determination
Date; and

An amount equal to his Prior Plan Account and After-Tax Account;

An amount equal to his Rollover Account;

An amount equal to his Vested Employer Account; and

The nonforfeitable portion of the Participant's Employer Contribution Account,
Heritage Plan Account and McHenry Plan Account determined as hereafter set
forth.

All rights of Participants or of any other person or persons shall be subject to
the provisions of Article 6 concerning the time and manner of making
distributions.

Notwithstanding anything in this Plan to the contrary, the nonforfeitable
portion of the Employer Contribution Account of any Participant whose employment
terminates pursuant to the Participant's participation in a voluntary retirement
program applicable to such Participant shall be equal to the greater of such
percentage determined on the basis of the Participant's age and Years of Service
as of the date of termination, or such percentage determined on the basis of the
Participant's age as of the date of termination and Years of Service as of the
date of termination increased by the number of additional years of Credited
Service (as defined in the First Midwest Bancorp Consolidated Pension Plan), if
any, with which such Participant is credited under the Pension Plan as a result
of his participation in the voluntary retirement program.

         5.2    Normal Retirement. Any Participant may retire on or after his
Normal Retirement Date, at which date the forfeitable portion, if any, of his
Employer Contribution Account, Heritage Plan Account, and McHenry Plan Account,
shall become nonforfeitable. If the retirement of a Participant is deferred
beyond his Normal Retirement Date, he shall continue in full participation in
the Plan and Trust Fund.

         5.3    Death. As of the date any Participant shall die while in the
employ of the Employer or an Affiliate, the forfeitable portion, if any, of his
Employer Contribution Account, Heritage Plan Account, and McHenry Plan Account
shall become nonforfeitable, including forfeitures eligible to be restored
pursuant to Section 5.7(c).

29



--------------------------------------------------------------------------------





         5.4    Disability.

As of the date any Participant shall be determined by the Committee to have
become totally and permanently disabled because of physical or mental infirmity
while in the employ of the Employer or an Affiliate and his employment shall
have terminated, the forfeitable portion, if any, of his Employer Contribution
Account, Heritage Plan Account and McHenry Plan Account shall become
nonforfeitable, including forfeitures eligible to be restored pursuant to
Section 5.7(c).

A Participant shall be deemed totally and permanently disabled when, on the
basis of qualified medical evidence, the Committee finds such Participant to be
unable to satisfactorily perform his normal duties required of him by an
Employer or Affiliate as a result of physical or mental infirmity, injury, or
disease, either occupational or nonoccupational in cause; provided, however,
that disability hereunder shall not include any disability incurred or resulting
from the Participant's having engaged in a criminal enterprise, or any
disability consisting of or resulting from the Participant's chronic alcoholism,
addiction to narcotics or an intentionally self-inflicted injury.

         5.5    Vesting. A Participant's interest in his Before-Tax Account,
Catch-Up Contribution Account, Matching Account, Vested Employer Account, Prior
Plan Account and After-Tax Account shall be nonforfeitable at all times. Except
as otherwise provided in this Article 5, a Participant's nonforfeitable interest
in his Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account at any point in time shall be determined under Section 5.6.

         5.6    Resignation or Dismissal.

If any Participant shall incur his Severance Date, other than by reason of death
or disability or on or after his Normal Retirement Date or Early Retirement
Date, there shall become nonforfeitable none, a portion, or all of his Employer
Contribution Account computed as of his Determination Date in accordance with
the following schedule, subject to Sections 2.3 and 2.4:



If His Years
of Service
Shall Have Been

The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be

Less than 2
2 but less than 3
3 but less than 4
4 but less than 5
5 but less than 6
6 or more

0%
20%
40%
60%
80%
100%





If any Participant shall incur his Severance Date, other than by reason of death
or disability or on or after his Normal Retirement Date or Early Retirement
Date, there shall

30



--------------------------------------------------------------------------------



become nonforfeitable none, a portion, or all of his Heritage Plan Account
computed as of his Determination Date in accordance with the following schedule,
subject to Sections 2.3 and 2.4:



If His Years
of Service
Shall Have Been

The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be

Less than 2
2 but less than 3
3 but less than 4
4 but less than 5
5 but less than 6
6 but less than 7
7 or more

0%
20%
30%
40%
60%
80%
100%





Any part of the Employer Contribution Account and Heritage Plan Account of such
Participant which does not become nonforfeitable shall be treated as a
forfeiture pursuant to Section 5.7.

If any Participant shall incur his Severance Date, other than by reason of death
or disability or on or after his Normal Retirement Date or Early Retirement
Date, there shall become nonforfeitable none, a portion, or all of his McHenry
Plan Account computed as of his Determination Date in accordance with the
following schedule, subject to Sections 2.3 and 2.4:



If His Years
of Service
Shall Have Been

The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be

Less than 2
2 but less than 3
3 but less than 4
4 but less than 5
5 or more

0%
20%
30%
40%
100%





Any part of the McHenry Plan Account of such Participant which does not become
nonforfeitable shall be treated as a forfeiture pursuant to Section 5.7.

If a Participant is employed at a Company branch located in Streator, Illinois
and incurs his Severance Date on the day of the Company's sale of the Streator
branches, then 100% of his Employer Contribution Account computed as of his
Determination Date shall be nonforfeitable.

         5.7    Treatment of Forfeitures.

Upon termination of a Participant's employment with the Employer and all
Affiliates, the nonvested portion of his Employer Contribution Account, Heritage
Plan Account and McHenry Plan Account shall become a forfeiture pursuant to
Section 5.6 as of the end of the Plan Year in which the termination of
employment occurred if the Participant is not

31



--------------------------------------------------------------------------------



then reemployed by the Employer or an Affiliate. Forfeitures shall be used to
reduce the Employer Contributions that would otherwise be paid by the Employer
to the Plan pursuant to Section 3.4.

If a Participant is reemployed by the Employer or an Affiliate without incurring
5 consecutive One-Year Breaks in Service, and before distribution of the
nonforfeitable portion of his Employer Contribution Account, Heritage Plan
Account and McHenry Plan Account, the amount of the forfeiture shall be restored
to his Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account, as appropriate, as of the last day of the Plan Year in which he is
reemployed.

If the Participant is reemployed by the Employer or an Affiliate without
incurring 5 consecutive One-Year Breaks in Service but after distribution of the
nonforfeitable portion of his Employer Contribution Account, Heritage Plan
Account and McHenry Plan Account, and if the Participant repays, the amount of
the Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account distributed to him before the earlier of (i) the date which is 5 years
after the first date on which the Participant is reemployed by the Employer or
an Affiliate, or (ii) the date on which he incurs 5 consecutive One-Year Breaks
in Service, then the amount of the forfeiture shall be restored to his Employer
Contribution Account, Heritage Plan Account and McHenry Plan Account, as
appropriate, as of the last day of the Plan Year in which such repayment is
made.

Notwithstanding the foregoing, if a Participant terminated his employment with
the Employer and all Affiliates because of a maternity or paternity absence as
defined in Section 1.4, then this Section 5.7 shall be read by substituting the
word "six" for the number "five" as it appears in Subsections (b) and (c) above.

Amounts restored to a Participant's Employer Contribution Account, Heritage Plan
Account and McHenry Plan Account pursuant to paragraph (b) or (c) above shall be
deducted from the forfeitures which otherwise would be allocable for the Plan
Year in which such reemployment or repayment occurs or, to the extent such
forfeitures are insufficient, shall require a supplemental contribution from the
Employer.



32



--------------------------------------------------------------------------------





ARTICLE 6

DISTRIBUTIONS



Commencement of Distributions.



(i) Distribution of a Participant's Accounts in the Trust Fund shall commence or
be made on or as soon as practicable after his 65th birthday or, if later, the
Participant's termination of employment with the Employer and all Affiliates
and, unless a Participant and his spouse (if applicable) otherwise request in
writing, distributions shall commence no later than the 60th day after the close
of the Plan Year in which the later of such events occurs.

In all events, distribution shall commence no later than the Required Beginning
Date, and subsequent distributions required to be made each year for compliance
with Code Section 401(a)(9) and the regulations promulgated thereunder shall be
made no later than December 31 of such year.

Distribution of a Participant's Accounts shall occur at such time after the
Participant's Determination Date and after the Valuation Date immediately
following the Participant's written request for such distribution, provided:
(A) the Committee has notified the Participant of the availability of the
distribution in a manner that would satisfy the notice requirements of
Section 1.411(a)-11(c) of the income tax regulations, and such notification is
given no less than 30 days nor more than 90 days prior to such Valuation Date;
and (B) such distribution may commence as of a Valuation Date which is less than
30 days after the date such notice is given by the Committee if the Committee
has notified the Participant that the Participant has a right to a period of at
least 30 days after receiving the notice to consider the decision of whether or
not to elect a distribution and the Participant after receiving the notice
affirmatively elects a distribution.

Notwithstanding anything in this Section 6.1 to the contrary, if any further
amount becomes due from a Participant's Accounts after a distribution has
occurred, a payment retroactive to such distribution date shall be made no later
than 60 days after the earliest date on which such amount can be ascertained.

Notwithstanding anything in this Article 6 to the contrary, the Committee shall
direct the Trustee to distribute to the Participant the distributable balance of
his Accounts in a lump sum payment at any time after his Determination Date
without his written consent to such distribution if, at the time of the
distribution, the value of the nonforfeitable portion of the Participant's
Accounts does not exceed $5,000. The $5,000 cashout amount shall apply at the
time a distribution is made, regardless of whether the Participant's vested
Account balances exceeded $5,000 at the time of any prior distribution. The
value of a Participant's nonforfeitable accrued benefit may be determined
without regard to the portion of the benefit that is attributable to Rollover
Contributions (and any earnings allocable to the rollover contributions).
Rollover Contributions are defined as any rollover contribution under Code
Sections 402(c), 403(a)(4), 403(b)(8), 438(d)(3)(A)(ii) and 457(e)(16).

33



--------------------------------------------------------------------------------





Any distribution made in accordance with this Article 6 shall, to the extent
required by law, be eligible to be distributed in a direct rollover as an
Eligible Rollover Distribution in accordance with Section 6.11.

         6.2    Form of Distributions.

The Accounts in the Trust Fund distributable to any Participant shall be
distributed in one lump sum payment.

Effective for lump sum distributions made with respect to any Determination Date
which occurs on or after December 31, 1999, notwithstanding any other Plan
provision, shares of Company common stock held in the Investment Funds described
in Sections 9.5(a)(ii) and 9.5 (a)(iv), which are allocated to a Participant's
Account hereunder may be distributed in-kind to the extent the Participant or,
if applicable, the Participant's designated beneficiary elects a lump sum
in-kind form of distribution; provided, however, any fractional shares shall be
distributed in the form of cash.

         6.3    Distributions to Beneficiaries. The balance of a deceased
Participant's Accounts which is distributable to a beneficiary shall be
distributed in one lump sum as soon as practicable (but in no event later than
the December 31 of the calendar year in which the fifth anniversary of the
Participant's death occurs) after the Valuation Date immediately following the
Participant's death, based on the value of the Participant's accounts as of such
Valuation Date.

         6.4    Beneficiaries.

Except as otherwise provided in this Section 6.4, the distributable balance of a
deceased Participant's Accounts shall be paid to his surviving spouse.

The balance of a deceased Participant's Accounts shall be distributed to the
persons effectively designated by the Participant as his beneficiaries. To be
effective, the designation shall be filed with the Committee in such written
form as the Committee requires and may include contingent or successive
beneficiaries; provided that any designation by a Participant who is married at
the time of his death which fails to name his surviving spouse as the sole
primary beneficiary shall not be effective unless such surviving spouse has
consented to the designation in writing, witnessed by a Plan representative or
notary public, acknowledging the effect of the designation and the specific
non-spouse beneficiary, including any class of beneficiaries or any contingent
beneficiary. Such consent shall not be required if, at the time of filing such
designation, the Participant established to the satisfaction of the Committee
that the consent of the Participant's spouse could not be obtained because there
is no spouse, the spouse could not be located or by reason of such other
circumstances as may be prescribed by regulations. Any consent (or establishment
that the consent could not be obtained) shall be effective only with respect to
such spouse. Any Participant may change his beneficiary designation at any time
by filing with the Committee a new beneficiary designation (with such spousal
consent as may be required).

If a Participant dies, and to the knowledge of the Committee after reasonable
inquiry leaves no surviving spouse, has not filed an effective beneficiary
designation or has revoked all such designations, or has filed an effective
designation but the beneficiary or

34



--------------------------------------------------------------------------------



beneficiaries predeceased him or the beneficiary dies before complete
distribution of the Participant's benefits, the distributable portion of the
Participant's Accounts shall be paid in accordance with the following order of
priority:

to the Participant's surviving spouse, or if there be none surviving,

to the Participant's children, in equal parts, or if there be none surviving,

to the Participant's father and mother, in equal parts, or if there be none
surviving,

to the executor or administrator of the Participant's estate.

         6.5    Form of Elections and Applications for Benefits. Any election,
revocation of an election or application for benefits pursuant to the Plan shall
not be effective unless it is (a) made on such form, if any, as the Committee
may prescribe for such purpose; (b) signed by the Participant and, if required
under Section  6.4, by the Participant's spouse; and (c) filed with the
Committee.

         6.6   Unclaimed Distributions. In the event any distribution cannot be
made because the person entitled thereto cannot be located and the distribution
remains unclaimed for 2 years after the distribution date established by the
Committee, then such amount shall be treated as a forfeiture and allocated in
accordance with Section 4.8. In the event such person subsequently files a valid
claim for such amount, such amount shall be restored to the Participant's
Accounts in a manner similar to the restoration of forfeitures under
Section 5.7.

         6.7    Loans.

Upon the request of a Participant, the Committee shall authorize a loan to such
Participant in accordance with this Section 6.7, provided that the Participant
has no outstanding loans from the Plan.

The amount of any loan shall not be less than $1,000, and shall not exceed 50%
of the amount which he would be entitled to receive from his Accounts if he had
resigned from the service of the Employer and all Affiliates and if his
Determination Date was the Valuation Date next preceding the date of such loan
request; provided, however, that the amount of such loan shall not exceed
$50,000 reduced by the highest outstanding balance of loans from the Trust Fund
during the one-year period ending on the day before the date on which such loan
is made or modified. Such loans shall be made available to all Participants on a
reasonably equivalent basis.

Loans shall be made on such terms as the Committee may prescribe, provided that
any such loan shall be evidenced by a note, shall bear a reasonable rate of
interest on the unpaid principal thereof, and shall be secured by the
Participant's Accounts and such other security as the Committee in its
discretion deems appropriate.

35



--------------------------------------------------------------------------------





Loans shall be repaid by the Participant by payroll deductions or any other
methods approved by the Committee which require level amortization of principal
and repayments not less frequently than quarterly. Such loans shall be repaid
over a period not to exceed 5 years in accordance with procedures established by
the Committee from time to time.

Loans shall be deemed made from the Participant's Accounts. Amounts necessary to
fund such loan shall be deducted from the Participant's respective Accounts in
accordance with the following order:

first, the After-Tax Account;

second, the Prior Plan Account;

third, either the McHenry Plan Account or Heritage Plan Account, as applicable;

fourth, the Vested Employer Account;

fifth, the Before-Tax Account;

sixth, the Catch-Up Contribution Account;

seventh, the Matching Account; and

eighth, the Employer Contribution Account,

with such deductions taken pro rata from each of the Participant's Investment
Funds held in the respective Accounts.

The portion of each Account used to secure the loan shall be held for the
benefit of the Participant and treated in the manner described in
Section 4.2(b). Loan repayments shall be credited to the Accounts in the manner
described in Section 4.3 and invested in the separate Funds in accordance with
the Participant's investment directions applicable to contributions in effect
under Section 9.5 at the time of the repayment. Upon the occurrence of a
Participant's Determination Date, the unpaid balance of any loan shall be
charged against the Accounts from which made to the extent not repaid before
distribution to the Participant.

         6.8    Withdrawals Prior to Termination of Employment.

Subject to paragraph (b) below, a Participant who has not incurred his Severance
Date may, upon the determination by the Committee that he has incurred a
financial hardship, make a withdrawal from his After-Tax Account and, to the
extent necessary, his Before-Tax Account, and his Catch-Up Contribution Account.
In any case where the Participant claims financial hardship, he shall submit a
written request for such distribution in accordance with procedures prescribed
by the Committee. The Committee shall determine whether the Participant has a
"financial hardship" on the basis of such written request in accordance with
this Section 6.8, and such determination shall be made in a uniform and
nondiscriminatory manner. The Committee shall only make a determination of
"financial hardship" if the distribution to be

36



--------------------------------------------------------------------------------



made is made on account of (A) an immediate and heavy financial need of the
Participant and (B) the amounts to be distributed from the Participant's
After-Tax Account, Before-Tax Account and Catch-Up Contribution Account are
necessary to satisfy the Participant's need.

The determination of whether a Participant has an immediate and heavy financial
need is to be made by the Committee on the basis of all relevant facts and
circumstances. A distribution will be deemed to be on account of an immediate
and heavy financial need only if made on account of:

Medical expenses described in Section 213(d) of the Code incurred by the
Participant, the Participant's spouse, or any dependents of the Participant (as
defined in Code Section 152 and without regard to Section 152(d)(1)(B)),
necessary for these persons to obtain such medical care;

The purchase (excluding mortgage payments) of a principal residence for the
Participant;

Payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post-secondary education for the Participant, the
Participant's spouse, children, or dependents;

The need to prevent the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant's principal residence;

Payments relating to burial or funeral expenses for the Participant's deceased
parent, spouse, children, or dependents (as defined in Code Section 152 and
without regard to Section 152(d)(1)(B));

Expenses for the repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

Any other event or expense deemed an immediate and heavy financial need by the
Committee or by the Department of the Treasury regulations.

The determination of whether a distribution is necessary to satisfy the
immediate and heavy financial need of the Participant shall be made by the
Committee on the basis of all relevant facts and circumstances, provided,
however, that this requirement shall be met only if the Participant reasonably
demonstrates that all of the following requirements are satisfied:

the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant; and

the Participant has obtained all distributions (other than hardship
distributions) and all nontaxable loans currently available under the Plan;

37



--------------------------------------------------------------------------------





the Participant will not make any Before-Tax Contributions or Catch-Up
Contributions for six months after receiving the hardship distribution; and

the Participant's Before-Tax Contributions in the Plan Year following the Plan
Year of the hardship distribution do not exceed the limitations in
Section 3.2(a) applicable to such following Plan Year, minus the amount of his
Before-Tax Contributions for the Plan Year of the hardship distribution.

Any withdrawals under this Section shall not reduce the non-forfeitable portion
of the Participant's Account below the amount of the balance of any outstanding
loan made pursuant to Section 6.7. Withdrawals on account of hardship shall be
further limited by paragraph (e) below.

Distributions from the Participant's Before-Tax Account and/or Catch-Up
Contribution Account on account of hardship pursuant to this Section 6.8 shall
not exceed the lesser of:

the amount needed to relieve the immediate and heavy financial need;

the sum of the balances of the Participant's Before-Tax Account and Catch-Up
Contribution Account at the time of the distribution; or

(A) the sum of the balance of the Before-Tax Account as of December 31, 1988
plus the Participant's Before-Tax Contributions made on or after January 1,
1989, reduced by (B) the aggregate amount distributed from the Participant's
Before-Tax Account on or after January 1, 1989.

Notwithstanding the foregoing, if a Participant is married at the time he
requests a withdrawal, no such withdrawal shall be permitted without the written
consent of the Participant's spouse, which shall be witnessed by a notary public
or a Plan representative.

         6.9    Facility of Payment. When, in the Committee's opinion, a
Participant or beneficiary is under a legal disability or is incapacitated in
any way so as to be unable to manage his affairs, the Committee may direct the
Trustee to make payments:

directly to the Participant or beneficiary;

to a duly appointed guardian or conservator of the Participant or beneficiary;

to a custodian for the Participant or beneficiary under the Uniform Gifts to
Minors Act;

to an adult relative of the Participant or beneficiary; or

directly for the benefit of the Participant or beneficiary.

38



--------------------------------------------------------------------------------





Any such payment shall constitute a complete discharge therefore with respect to
the Trustee and the Committee.

         6.10   Claims Procedure.

Any person who believes that he is then entitled to receive a benefit under the
Plan, including one greater than that initially determined by the Committee, may
file a claim in writing with the Committee.

The Committee shall within 90 days of the receipt of a claim either allow or
deny the claim in writing. If the claim requires a determination of disability
the Committee shall within 45 days of receipt of a claim either allow or deny
the claim in writing. A denial of a claim shall be written in a manner
calculated to be understood by the claimant and shall include:

the specific reason or reasons for the denial;

specific references to pertinent Plan provisions on which the denial is based;

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

an explanation of the Plan's claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within 60 days (180 days for disability claims) after receipt of denial of his
claim:

submit a written request for review to the Committee;

review pertinent documents; and

submit issues and comments in writing.

The Committee shall notify the claimant of its decision on review within 60 days
(45 days for disability claims) of receipt of a request for review. The decision
on review shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.

The 90-day and 60-day periods described in subsections (b) and (d),
respectively, may be extended at the discretion of the Committee for a second
90- or 60-day period. The 45 day period described in subsection (b) may be
extended at the discretion of the Committee for two separate 30 day periods. The
45 day period described in subsection (d) may be extended for a period of 45
days at the Committee's discretion. If the Committee decides it needs an
extension it will provide written notice of the extension to the claimant prior
to the

39



--------------------------------------------------------------------------------



termination of the initial period, indicating the special circumstances
requiring such extension of time and the date by which a final decision is
expected.

Participants and beneficiaries shall not be entitled to challenge the
Committee's determinations in judicial or administrative proceedings without
first complying with the procedures in this Article. The Committee's decisions
made pursuant to this Section are intended to be final and binding on
Participants, beneficiaries and others.

Any judicial or administrative challenge to the Committee's final determination
must be filed with the court or administrative agency within the two-year period
immediately following the date benefits were denied by the Committee on review
of its initial determination.

         6.11   Eligible Rollover Distributions.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election under this Article 6, a distributee may elect, at
the time and in the manner prescribed by the Committee, to have any portion of
an eligible rollover distribution paid directly to an eligible retirement plan
specified by the distributee in a direct rollover.

Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee's designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); and the portion of any distribution that
is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities); beginning
with the 2000 Plan Year, any distribution that is a hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and beginning with the 2002 Plan
Year, any distribution which is made upon hardship of the employee.

Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the distributee's eligible rollover distribution. An eligible retirement
plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. In addition, with respect
to distributions made to a nonspouse beneficiary after December 31, 2006, an
eligible retirement plan is an individual retirement account under 408(b) that
is established in a manner that identifies it as an individual retirement
account with respect to the deceased individual and also identifies the deceased
individual and the beneficiary, an annuity

40



--------------------------------------------------------------------------------



plan as described in Code Section 403(a) or (b), or an eligible governmental
plan under Code Section 457(b).

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of After-Tax Contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

Distributee: A distributee includes an employee or a former employee. In
addition, an employee's or former employee's surviving spouse; an employee's or
former employee's spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), or with
regard to distributions made after December 31, 2006, an individual who is a
designated beneficiary (within the meaning of Code Section 401(a)(9)(E)) and who
is not the surviving spouse of the employee, are distributees with regard to the
interest of the spouse, former spouse, or nonspouse beneficiary.

Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

         6.12   Minimum Required Distributions.

General Rules.

Effective Date. The provisions of this Section 6.12 will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

Precedence. The requirements of this Section 6.12 will take precedence over any
inconsistent provisions of the Plan.

Requirements of Treasury Regulations Incorporated. All distributions required
under this Section 6.12 will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.

TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Section 6.12, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

Compliance Savings Provision

. As of the effective date of this Section 6.12, a Participant's Accounts are
distributable only in a single lump sum to the Participant or his beneficiaries.
The provisions of Sections 6.12(c) and Section 6.12(d)



41



--------------------------------------------------------------------------------



shall apply only to the extent that the Plan otherwise provides that any part of
a Participant's Accounts is distributable in a form other than a single lump
sum.

Time and Manner of Distribution.

Required Beginning Date. The Participant's entire interest will be distributed
to the Participant no later than the Participant's Required Beginning Date.

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant's entire interest in the Plan will be
distributed no later than as follows:

If a Participant's surviving spouse is the Participant's sole Designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

If the Participant's surviving spouse is not the Participant's sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant's death, the amount in the Participant's Accounts
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection (b)(ii), other than
subsection (b)(ii)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this subsection (b)(ii) and subsection (d), unless
subsection (b)(ii)(D) applies, distributions are considered to begin on the
Participant's Required Beginning Date. If subsection (b)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under subsection (b)(ii)(A).

Forms of Distribution. Unless the amount in the Participant's Accounts is
distributed in a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year, distributions will be made in accordance with
Sections 6.12(c) and 6.12(d).

Required Minimum Distributions During Participant's Lifetime.

42



--------------------------------------------------------------------------------





Amount of Required Minimum Distribution For Each Distribution Calendar Year.
Subject to Section 6.2, during the Participant's lifetime, the minimum amount
that will be distributed for each distribution calendar year is the lesser of:

the quotient obtained by dividing the Participant's Account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or

if the Participant's sole designated beneficiary for the distribution calendar
year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

Lifetime Required Minimum Distributions Continue Through Year of Participant's
Death. Required minimum distributions will be determined under this
Section 6.12(c) beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant's
date of death.

Required Minimum Distributions After Participant's Death.

Death On or After Date Distributions Begin.

Participant Survived by Designated Beneficiary: Subject to Section 6.3, if the
Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's Account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant's designated beneficiary, determined as follows:

The Participant's remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

If the Participant's surviving spouse is the Participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

43



--------------------------------------------------------------------------------





If the Participant's surviving spouse is not the Participant's sole designated
beneficiary, the designated beneficiary's remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

No Designated Beneficiary: Subject to Section 6.4(c), if the Participant dies on
or after the date distributions begin and there is no designated beneficiary as
of September 30 of the year after the year of the Participant's death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

Death Before Date Distributions Begin.

Participant Survived by Designated Beneficiary: If the Participant dies before
the date distributions begin and there is a designated beneficiary, the
Participant's entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
participant's death.

No Designated Beneficiary: If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant's death, distribution of the Participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death.

Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin: Notwithstanding any provision of this Plan to the contrary, if the
Participant dies before the date distributions begin, the Participant's
surviving spouse is the Participant's sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 6.12(b)(ii)(A), this Section 6.12(d)(ii) will
apply as if the surviving spouse were the Participant.

Definitions.

Designated beneficiary. The "designated beneficiary" means the individual who is
designated as the beneficiary under Section 6.4 of the Plan and is the
designated beneficiary under Section 401(a)(9) of the Code and
Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

Distribution calendar year. The "distribution calendar year" means a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant's death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant's required

44



--------------------------------------------------------------------------------



beginning date. For distributions beginning after the Participant's death, the
first distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.12(b)(ii). The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

Life expectancy. "life expectancy" means the life expectancy as computed by use
of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

Participant's account balance. The "account balance" means the account balance
as of the last Valuation Date in the calendar year immediately preceding the
distribution calendar year ('valuation calendar year') increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after such Valuation Date and
decreased by distributions made in the valuation calendar year after such
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

Required Beginning Date. "Required Beginning Date" is defined at Section 1.4 of
the Plan.

         6.13   Automatic Rollover. Notwithstanding any other provision of this
Plan, in the event an amount greater than $1,000 is distributed pursuant to the
provisions of Section 6.1(c) above, if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 6.11, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.

45



--------------------------------------------------------------------------------





ARTICLE 7

TOP-HEAVY PLAN REQUIREMENTS

         7.1    Definition of Top-Heavy Plan. The Plan shall be Top-Heavy with
respect to a Plan Year if it is a member of a Required Aggregation Group and the
present value of the accrued benefits for Key Employees under all plans in the
Aggregation Group exceeds 60% of the present value of the accrued benefits for
all employees under all plans in the Aggregation Group. This ratio shall be
computed as provided in Section 416(g) of the Code. Such present values shall be
determined as of the last day of the preceding Plan Year of each plan. If all
plans in the Aggregation Group do not have the same Plan Year, then such present
values shall be determined as of the last day of each Plan Year ending in the
same calendar year as the last day of the preceding Plan Year of this Plan.
Under a defined contribution plan, such present values shall be determined by
aggregating the value of all accounts of all Key Employees and all employees
respectively. As used in this Section, the term "accounts" includes certain
prior distributions, Employer contributions payable to the Plan, employee
contributions, and rollover accounts, if any, all in accordance with
Section 416(g) of the Code or regulations thereunder.

         7.2    Top-Heavy Plan Requirements. Notwithstanding any provision of
the Plan to the contrary but subject to the Company's right to terminate the
Plan, the following provisions shall apply with respect to any Plan Year in
which the Plan is Top-Heavy.

Minimum Vesting. Effective as of the first day of such Plan Year, the following
vesting schedule shall be substituted for the schedules set forth in
Section 5.6, except to the extent, with respect to any Participant, a schedule
in Section 5.6 applicable to such Participant produces a larger Plan benefit:



If His Years
of Service
Shall Have Been

The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be

2 but less than 3
3 but less than 4
4 but less than 5
5 but less than 6
6 or more

20%
40%
60%
80%
100%





Minimum Contribution. All Participants who are Non-Key Employees participating
in the Plan are also participants in a defined benefit plan maintained by the
Employer. Consequently, any minimum benefits required due to the top-heavy
status of this Plan will be provided in such defined benefit plan. If the
defined benefit plan is terminated and if the Required Aggregation Group is
top-heavy, the Employer shall make a supplemental contribution to the Vested
Employer Accounts and Employer Contribution Account of any such Participant, in
an amount sufficient for the total amount of Employer contributions allocated to
accounts of such Participant to equal 5% of such Participant's Total
Compensation for such Plan Year. For purposes of this subsection, the term
"Participant" means a Participant who was employed by the Employer on the last
day of a Plan Year in which the Plan is Top-Heavy.

46



--------------------------------------------------------------------------------





         7.3    Definitions. For purposes of this Article:

A "Key Employee" is any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the Employer having annual compensation greater than
$145,000 (as adjusted under section 416(i)(1) of the Code), a 5-percent owner of
the Employer, or a 1-percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of section 415(c)(3) of the Code.

The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the regulations thereunder.

A "Non-Key Employee" is an employee of the Employer other than a Key Employee.

"Employer" means the Employer and all Affiliates.

"Aggregation Group" means a group of qualified plans consisting of this Plan and
certain other defined contribution plans and defined benefit plans maintained by
the Employer which are aggregated for purposes of determining whether the group
as whole is Top-Heavy. The Aggregation Group includes plans which must be
aggregated for this purpose (the "Required Aggregation Group") and other plans
which are aggregated for this purpose (the "Permissive Aggregation Group").

The "Required Aggregation Group" shall include:

each employee benefit plan of the Employer qualified under Section 401(a) of the
Code in which a Key Employee is a participant; and

each other qualified plan which enables any plan described in (i) to meet the
anti-discrimination or coverage requirements of the Code.

The "Permissive Aggregation Group" includes such other qualified plan or plans
of the Employer as the Committee may in its discretion elect, provided the
inclusion of any such plan in the Aggregation Group does not cause it to fail to
meet the anti-discrimination or coverage requirements of the Code.

         7.4    Cessation of Top-Heavy Requirements.

Once the Plan has been Top-Heavy but is no longer Top-Heavy, this Article shall
be inapplicable except as provided in this Section.

The vesting schedule set forth in Section 7.2(a) shall continue to apply to a
Participant who had 5 or more Years of Service as of the last day on which the
Plan was Top-Heavy.

The Employer Contribution Account of any other Participant constituted as of the
last day on which the Plan was Top-Heavy shall be separately accounted for as a

47



--------------------------------------------------------------------------------



subaccount until the nonforfeitable percentage of his Employer Contribution
Account pursuant to Section 5.6 equals or exceeds the nonforfeitable percentage
of his Employer Account on the last day on which the Plan was Top-Heavy. In the
event such Participant shall resign or be dismissed from the employ of the
Employer while a subaccount is being maintained, his nonforfeitable interest in
such subaccount shall be computed pursuant to Section 5.6 but using the same
nonforfeitable percentage as was applicable to him on the last day on which the
Plan was Top-Heavy.

         7.5  EGTRRA Top-Heavy Provisions.

This Section 7.5 shall apply for purposes of determining the present values of
accrued benefits and the amounts of account balances of employees as of the
determination date.

Distributions during year ending on the determination date

. The present values of accrued benefits and the amounts of account balances of
an employee as of the determination date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the 1-year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting "5-year period"
for "1-year period."



Employees not performing services during year ending on the determination date

. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.



Minimum Benefits. For Plan Years beginning on or after January 1, 2002, Employer
matching contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Section 416(c)(2) of the Code and the
Plan. The preceding sentence shall apply with respect to matching contributions
under the Plan or, if the Plan provides that the minimum contribution
requirement shall be met in another plan, such other plan. Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of Section 401(m) of the
Code.

48



--------------------------------------------------------------------------------





ARTICLE 8

POWERS AND DUTIES OF PLAN COMMITTEE

         8.1    Appointment of Plan Committee.

The Board of Directors of the Company (the "Board of Directors") shall name a
Plan Committee (the "Committee") to consist of not less than 3 persons to serve
as administrator and named fiduciary of the Plan. Any person, including
directors, shareholders, officers and employees of the Company, shall be
eligible to serve on the Committee. Every person appointed a member of the
Committee shall signify his acceptance in writing to the Board of Directors.

Members of the Committee shall serve at the pleasure of the Board of Directors
and may be removed by the Board of Directors at any time with or without cause.
Any member of the Committee may resign by delivering his written resignation to
the Board of Directors, and such resignation shall become effective at delivery
or at any later date specified therein. Vacancies in the Committee shall be
filled by the Board of Directors.

Usual and reasonable expenses of the Committee may be paid in whole or in part
by the Employers and any such expenses not paid by the Employers shall be paid
by the Trustee out of the principal or income of the Trust Fund. The members of
the Committee who are employees of the Employer or any Affiliate shall not
receive any compensation for their services as such.

         8.2    Powers and Duties of Committee. The Company shall have final and
binding authority to control and manage the operation and administration of the
Plan, including all rights and powers necessary or convenient to the carrying
out of its functions hereunder, whether or not such rights and powers are
specifically enumerated herein. The Committee shall have the specific delegated
powers and duties described in this Article 8, and such further powers and
duties as may be delegated to it by the Company. In exercising its
responsibilities hereunder, the Committee may manage and administer the Plan
through the use of agents who may include employees of the Employer.

Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Article 8, the Committee shall have the following
express authorities:

To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder.

To prescribe procedures to be followed by Participants or beneficiaries filing
applications for benefits.

To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan.

To receive from the Employers, Participants and others such information as shall
be necessary for the proper administration of the Plan.

49



--------------------------------------------------------------------------------





To furnish the Company upon request such annual and other reports with respect
to the administration of the Plan as are reasonable and appropriate.

To receive, review and maintain on file reports of the financial condition and
of the receipts and disbursements of the Trust Fund from the Trustee.

         8.3  Committee Procedures.

The Committee may adopt such bylaws and regulations as it deems desirable for
the conduct of its affairs.

A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee at any meeting shall be by the vote of the
majority of the members of the Committee present at the meeting. The Committee
may act without a meeting by written consent of a majority of its members.

The Committee may elect one of its members as chairman and may appoint a
secretary, who may or may not be a Committee member, and shall advise the
Trustee and the Employer of such actions in writing. The secretary shall keep a
record of all actions of the Committee and shall forward all necessary
communications to the Employer or the Trustee.

Filing or delivery of any document with or to the secretary of the Committee in
person or by registered or certified mail, addressed in care of the Employer,
shall be deemed a filing with or delivery to the Committee.

         8.4    Consultation with Advisors. The Committee (or any fiduciary
designated by the Committee pursuant to Section 8.8) may employ or consult with
counsel, actuaries, accountants, physicians or other advisors (who may be
counsel, actuaries, accountants, physicians or other advisors for the Employer).

         8.5    Committee Members as Participants. Any Committee member may also
be a Participant, but no Committee member shall have power to take part in any
discretionary decision or action affecting his own interest as a Participant
under this Plan unless such decision or action is upon a matter which affects
all other Participants similarly situated and confers no special right, benefit
or privilege not simultaneously conferred upon all other such Participants.

         8.6    Records and Reports. The Committee shall take all such action as
it deems necessary or appropriate to comply with governmental laws and
regulations relating to the maintenance of records, notifications to
Participants, registrations with the Internal Revenue Service, reports to the
U.S. Department of Labor and all other requirements applicable to the Plan.

         8.7    Investment Policy.

The Committee from time to time shall determine the short-term and long-term
financial needs of the separate Investment Funds comprising the Trust Fund and
such needs

50



--------------------------------------------------------------------------------



shall be communicated from time to time to the Trustee, Investment Managers or
others having responsibility and control of the Trust Fund.

Subject to subsection (c) below, the Trustee shall have the exclusive authority
and discretion to manage and control the assets of the respective Investment
Funds pursuant to the investment policy determined by the Committee.

The Committee may in its discretion:

appoint one or more Investment Managers to manage (including the power to direct
the Trustee to acquire or dispose of) any assets of the Plan pursuant to the
investment policy determined by the Committee, in which case the Trustee shall
not be liable for the acts or omissions of any such Investment Manager or be
under an obligation to invest or otherwise manage any asset of the Plan which is
subject to the management of any such Investment Manager; and

direct the Trustee with respect to the investment of the assets of the Plan in
any mutual fund, insurance company separate account or collective investment
fund maintained by a bank or trust company (including but not limited to such
funds maintained by the Trustee or any affiliate thereof), or similar pooled
investment vehicle, pursuant to the investment policy of any Investment Fund
determined by the Committee.

For purposes of this Section 8.7, an Investment Manager shall mean (i) a
registered investment adviser under the Investment Advisers Act of 1940, (ii) a
bank as defined in such Act, or (iii) an insurance company qualified under the
laws of more than one state to manage, acquire and dispose of plan assets. Any
Investment Manager appointed by the Committee shall acknowledge in writing that
it is a fiduciary with respect to the Plan.

         8.8    Designation of Other Fiduciaries. The Committee may designate in
writing other persons to carry out a specified part or parts of its
responsibilities hereunder (including the power to designate other persons to
carry out a part of such designated responsibility), but not including the power
to appoint Investment Managers. Any such designation shall be accepted by the
designated person, who shall acknowledge in writing that he is a fiduciary with
respect to the Plan.

         8.9    Obligations of Committee.

The Committee or its properly authorized delegate shall make such determinations
as are necessary to accomplish the purposes of the Plan with respect to
individual Participants or classes of such Participants. The Employer shall
notify the Committee of facts relevant to such determinations, including,
without limitation, length of service, compensation for services, dates of
death, permanent disability, granting or terminating of leaves of absence, ages,
retirement and termination of service for any reason (but indicating such
reason), and termination of participation. The Employer shall also be
responsible for notifying the Committee of any other facts which may be
necessary for the Committee to discharge its responsibilities hereunder.

51



--------------------------------------------------------------------------------





The Committee is hereby authorized to act solely upon the basis of such
notifications from the Company and to rely upon any document or signature
believed by the Committee to be genuine and shall be fully protected in so
doing. For the purpose of this Section, a letter or other written instrument
signed in the name of the Company by any officer thereof shall constitute a
notification therefrom; except that any action by the Company or its Board of
Directors with respect to the appointment or removal of a member of the
Committee or the amendment of the Plan and Trust or the designation of a group
of employees to which the Plan is applicable shall be evidenced by an instrument
in writing, signed by a duly authorized officer or officers, certifying that
said action has been authorized and directed by a resolution of the Board of
Directors of the Company.

The Committee shall notify the Trustee of its actions and determinations
affecting the responsibilities of the Trustee and shall give the Trustee
directions as to payments or other distributions from the Trust Fund to the
extent they may be necessary for the Trustee to fulfill the terms of the Trust
Agreement.

The Committee shall be under no obligation to enforce payment of contributions
hereunder or to determine whether contributions delivered to the Trustee comply
with the provisions hereof relating to contributions, and is obligated only to
administer this Plan pursuant to the terms hereof.

         8.10   Indemnification of Committee. The Employers shall indemnify
members of the Committee and its authorized delegates who are employees of the
Employer for any liability or expenses, including attorneys' fees, incurred in
the defense of any threatened or pending action, suit or proceeding by reason of
their status as members of the Committee or its authorized delegates, to the
full extent permitted by the law of the Employer's state of incorporation.

52



--------------------------------------------------------------------------------





ARTICLE 9

TRUSTEE AND TRUST FUND

         9.1    Trust Fund. A Trust Fund to be known as the First Midwest
Bancorp Savings and Profit Sharing Trust (herein referred to as the "Trust" or
the "Trust Fund") has been established by the execution of a trust agreement
with one or more Trustees and is maintained for the purposes of this Plan. The
assets of the Trust will be held, invested and disposed of by the Trustee, in
accordance with the terms of the Trust, for the benefit of the Participants and
their beneficiaries.

         9.2    Payments to Trust Fund and Expenses. All contributions hereunder
will be paid into and credited to the Trust Fund and all benefits hereunder and
expenses chargeable thereto will be paid from the Trust Fund and charged
thereto.

         9.3    Trustee's Responsibilities. The powers, duties and
responsibilities of the Trustee shall be as set forth in the Trust Agreement and
nothing contained in this Plan, either expressly or by implication, shall impose
any additional powers, duties or responsibilities upon the Trustee.

         9.4    Reversion to the Employer. The Employer has no beneficial
interest in the Trust Fund and no part of the Trust Fund shall ever revert or be
repaid to the Employer, directly or indirectly, except that the Employer shall
upon written request have a right to recover:

within one year of the date of payment of a contribution by the Employer, any
amount (less any losses attributable thereto) contributed through a mistake of
fact;

within one year of the date on which any deduction for a contribution by the
Employer under Section 404 of the Code is disallowed, an amount equal to the
amount disallowed (less any losses attributable thereto); and

at the termination of the Plan, any amounts remaining in the Excess Forfeiture
Suspense Account.

         9.5    Investment Options. Each Participant shall direct the Trustee
with respect to the Investment Fund or Funds in which the Participant's
contributions and Accounts are to be invested.

Subject to the discretion of the Committee to establish additional Funds or to
consolidate Funds, Funds shall be maintained as follows:

At least one Fund shall be established, maintained and invested with the
objective of protection of principal and substantial liquidity, with a rate of
return consistent with such objective.

A second Fund shall be established, maintained and invested in common stock of
the Company purchased (i) in the open market, (ii) by participation in a
dividend reinvestment or similar plan available to stockholders of the Company,
or (iii) privately from the Company or any other person; provided that amounts
allocated to

53



--------------------------------------------------------------------------------



this Fund may be invested in short-term interest bearing accounts to facilitate
investments in common stock of the Company, transfers among Funds or
distributions to Participants.

At least two additional Funds shall be established, maintained and invested with
objectives which, when combined with the other Funds, provide Participants with
the opportunity to designate the investment of their Accounts among Funds
providing a range of risk and return consistent with the requirements of the
regulations of the Department of Labor under Section 404(c) of ERISA.

With respect to any Participant that participated in the Heritage Plan on
September 30, 1998, a Fund holding Employer securities transferred to this Plan
from the Heritage Plan as part of the merger of the Heritage Plan into this Plan
effective October 1, 1998.

A Participant shall designate the Fund or Funds into which any contributions
made to the Plan on behalf of the Participant shall be invested at the time of
initial Participation in the Plan. Thereafter, a Participant may change the mix
of the investment of future contributions and may transfer existing Account
balances among the Funds in accordance with procedures established by the
Committee from time to time. Notwithstanding any other provision of the Plan, a
Participant may not direct that any contributions to the Plan be invested in,
and no existing Account balances may be transferred to, the Heritage Fund.
However, existing Account balances invested in the Heritage Fund may be
transferred from the Heritage Fund to any other Fund maintained under the Plan
under such rules as may be established and uniformly applied by the Committee
from time to time.

Designations under this Section 9.5 shall be made by filing with the Committee
the appropriate written form required thereby at such times and in accordance
with such procedures and limitations as the Committee may from time to time
establish. The Trustee shall invest the assets of the Plan attributable to the
Participant's Accounts in accordance with such properly filed designations.

         9.6    Rollover from Prior Plan. Notwithstanding any other provision
contained in this Plan, the Trustee, at the written direction of the Committee,
may accept and hold for the account of a Participant, funds transferred from an
Employer's trust described in Section 401(a) of the Code, and which is exempt
from tax under Section 501(a) of the Code, and which: (1) relates to the merger
of the Heritage Plan into the Plan effective October 1, 1998; (2) relates to the
merger of the McHenry Plan into the Plan effective December 31, 1997; or (3) is
or was maintained by either the Continental Illinois Bank of Deerfield, N.A., or
the Continental Bank of Buffalo Grove, N.A., so long as such transferred amount
constitutes an eligible rollover distribution, within the meaning of Code
Section 402(c)(4) or any corresponding predecessor Code Section, from the
transferor plan. In the event of such a transfer, the Trustee shall establish
and maintain a Prior Plan Account, consisting of any employer and rollover
contributions to the Prior Plan and adjustments relating thereto, and an
After-Tax Account, consisting of any after-tax contributions to the Prior Plan
and adjustments relating thereto, in the name of the Participant, which Accounts
shall not be forfeitable for any reason. As regards the Heritage Plan and the
McHenry Plan, however, a Heritage Plan Account and McHenry Plan Account,
respectively, shall be established with respect to the employer contributions
accrued under the Heritage Plan and McHenry Plan,

54



--------------------------------------------------------------------------------



which Accounts shall vest in accordance with Section 5.6. All funds or assets
which are transferred to the Prior Plan Account and the After-Tax Account shall
be invested and accounted for separately; provided that to the extent that any
such balances have been generated by after-tax contributions of the Participant,
such Participant and his spouse may withdraw such amounts to the extent of their
after-tax contributions on request to the Committee in writing. Assets in the
Prior Plan Account and After-Tax Account shall be accounted for in such manner
as shall be determined by the Trustee.



 

55



--------------------------------------------------------------------------------





ARTICLE 10

AMENDMENT AND TERMINATIONS

         10.1   Amendment. The Company reserves the right to amend this Plan at
any time to take effect retroactively or otherwise, in any manner which it deems
desirable including, but not by way of limitation, the right to increase or
diminish contributions to be made by the Employer hereunder, to change or modify
the method of allocation of its contributions, to change any provision relating
to the distribution or payment, or both, of any assets of the Trust.

         10.2   Termination. The Company further reserves the right to terminate
this Plan at any time.

         10.3   Form of Amendment, Discontinuance of Employer Contributions, and
Termination. Any such amendment, discontinuance of Employer Contributions or
termination shall be made only by resolution of the Board of Directors of the
Company.

         10.4   Limitations on Amendments. The provisions of this Article are
subject to the following restrictions:

Except as provided in Section 9.4, no amendment shall operate either directly or
indirectly to give the Employer any interest whatsoever in any funds or property
held by the Trustee under the terms hereof, or to permit corpus or income of the
Trust to be used for or diverted to purposes other than the exclusive benefit of
the Participants and their beneficiaries.

Except to the extent necessary to conform to the laws and regulations or to the
extent permitted by any applicable law or regulation, no amendment shall operate
either directly or indirectly to deprive any Participant of his nonforfeitable
beneficial interest in his Accounts as they are constituted at the time of the
amendment.

No amendment shall change any vesting schedule unless each Participant who has
completed 3 or more Years of Service is permitted to elect to have the
nonforfeitable percentage of his Employer Account computed under the Plan
without regard to such amendment. The period for making such amendment shall
expire no later than the latest of the following dates: (i) the date which is
60 days after the date the Plan amendment is adopted, (ii) the date which is
60 days after the date the Plan amendment becomes effective, or (iii) the date
which is 60 days after the Participant is issued written notice of the Plan
amendment by the Committee. Notwithstanding the foregoing, no election need be
offered to a Participant whose nonforfeitable percentage of his Employer
Contribution Account cannot at any time be lower than such percentage determined
without regard to such amendment.

Except as permitted by applicable law, no amendment shall eliminate or reduce an
early retirement benefit or a retirement-type subsidy or eliminate an optional
form of benefit.

         10.5   Level of Benefits upon Merger. This Plan shall not merge or
consolidate with, or transfer assets or liabilities to, any other plan, unless
each Participant shall be entitled to receive a benefit immediately after said
merger, consolidation or transfer (if such other plan were then

56



--------------------------------------------------------------------------------



terminated) which shall be not less than the benefit he would have been entitled
to receive immediately before said merger, consolidation or transfer (if this
Plan were then terminated).

         10.6   Vesting upon Termination or Discontinuance of Employer
Contributions; Liquidation of Trust.

This Plan shall be deemed terminated if and only if the Plan terminates by
operation of law or pursuant to Section 10.2. In the event of any termination or
partial termination within the meaning of the Code, or in the event the Employer
permanently discontinues the making of contributions to the Plan, the Employer
Contribution Account of each affected Participant who is employed by the
Employer on the date of the occurrence of such event shall be nonforfeitable;
provided, however, that in no event shall any Participant or beneficiary have
recourse to other than the Trust Fund for the satisfaction of benefits
hereunder.

In the event an Employer permanently discontinues the making of contributions to
the Plan, the Trustee shall make or commence distribution to each Participant or
his beneficiaries of the value of such Participant's Accounts as provided herein
within the time prescribed in Article 6. However, if, after such discontinuance
the Company shall determine it to be impracticable to continue the Trust any
longer, the Company may, in its discretion, declare a date to be the
Determination Date for all Participants whose Determination Date has not yet
occurred, and the Trustee shall thereupon, as promptly as shall then be
reasonable under the circumstances, liquidate the Trust assets and distribute to
each such Participant his Accounts in the Trust Fund. Such date shall also
constitute the final distribution date for each Participant or beneficiary whose
Accounts are being distributed in installments. Upon completion of such
liquidation and distribution, the Trust shall finally and completely terminate.

The liquidation of the Trust, if any, in connection with any Plan termination
shall be accomplished by the Committee acting on behalf of the Company. After
directing that sufficient funds be set aside to provide for the payment of all
expenses incurred in the administration of the Plan and the Trust, to the extent
not paid or provided for by the Employer, the Committee shall, as promptly as
shall then be reasonable under the circumstances, liquidate the Trust assets and
distribute to each Participant his Accounts in the Trust Fund. Upon completion
of such liquidation and distribution, the Trust shall finally and completely
terminate. In the event the Committee is no longer in existence, the actions to
be taken by the Committee pursuant to this Section shall be taken by the
Trustee.

57



--------------------------------------------------------------------------------





ARTICLE 11

ADOPTION BY AFFILIATES

         11.1   Adoption of Plan. Any Affiliate may adopt this Plan for the
benefit of its eligible employees if authorized to do so by a resolution or the
terms of an agreement approved by the Board of Directors of the Company. Such
adoption shall be by resolution of such Affiliate's board of directors, a
certified copy of which shall be filed with the Company, the Committees and the
Trustee. Upon such adoption, such Affiliate shall become an "Employer."

         11.2   The Company as Agent for Employer. Each Employer which has
adopted this Plan pursuant to Section 11.1 hereby irrevocably gives and grants
to the Company full and exclusive power conferred upon it by the terms of the
Plan and Trust to take or refrain from taking any and all action which such
Employer might otherwise take or refrain from taking with respect to the Plan,
including sole and exclusive power to exercise, enforce or waive any rights
whatsoever which such Employer might otherwise have with respect to the Trust,
and each such Employer, by adopting this Plan, irrevocably appoints the Company
its agent for such purposes. Neither the Trustee nor the Committee nor any other
person shall have any obligation to account to any such Employer or to follow
the instructions of or otherwise deal with any such Employer, the intention
being that all persons shall deal solely with the Company as if it were the sole
company which had adopted this Plan. Each such Employer shall contribute such
amounts as determined under Article 3.

         11.3   Adoption of Amendments. Any Employer which adopts this Plan
pursuant to Section 11.1 may amend this Plan with respect to its own employees
by resolution of its board of directors, if authorized to do so by the Board of
Directors of the Company.

         11.4   Termination. Any Employer which adopts this Plan pursuant to
Section 11.1 may terminate this Plan with respect to its own employees by
resolution of its board of directors, if authorized to do so by the Board of
Directors.

         11.5   Data to be Furnished by Employers. Each Employer which adopts
this Plan pursuant to Section 11.1 shall furnish information and maintain such
records with respect to its employee Participants as called for hereunder, and
its determinations and notifications with respect thereto shall have the same
force and effect as comparable determinations by the Company with respect to its
employee Participants.

         11.6   Joint Employees. If a Participant receives Considered
Compensation simultaneously from more than one Employer, the total amount of
such Considered Compensation shall be considered for the purposes of the Plan,
and the respective Employers shall share in contributions to the Plan on account
of said Participant based on the Considered Compensation paid to such
Participant by the Employer.

         11.7   Expenses. To the extent that the Employers shall pay any of the
necessary expenses incurred in the administration of the Plan or Trust pursuant
to the Trust, then each Employer shall pay such portion thereof as the Company
shall determine.

58



--------------------------------------------------------------------------------





         11.8   Withdrawal. An Employer may withdraw from the Plan by giving
60 days' written notice of its intention to the Company and the Trustee, unless
a shorter notice shall be agreed to by the Company.

         11.9   Prior Plans. If an Employer adopting the Plan already maintains
a defined contribution plan covering employees who will be covered by this Plan,
it may, with the consent of the Company, provide in its resolution adopting this
Plan for the termination of its own Plan or for the merger, restatement and
continuation, of its own plan by this Plan. In either case, such Employer may,
subject to the approval of the Company, provide in its resolution of adoption of
this Plan for the transfer of the assets of such plan to the Trust for this Plan
for the payment of benefits accrued under such other plan. Any such plan is
referred to herein as a "Prior Plan".

         11.10  Merger of the Heritage Plan into the Plan. The Heritage Plan
merged into this Plan October 1, 1998. On and after January 1, 1999, the
provisions of this Plan as amended from time to time, and without respect to the
Heritage Plan, shall govern the terms , conditions and benefits of employees who
previously participated in the Heritage Plan.



 

59



--------------------------------------------------------------------------------





ARTICLE 12

MISCELLANEOUS

         12.1   No Guarantee of Employment, etc. Neither the creation of the
Plan nor anything contained in the Plan or Trust Agreement shall be construed as
giving any Participant hereunder or other employee of the Employer any right to
remain in the employ of the Employer, any equity or other interest in the
assets, business or affairs of the Employer, or any right to complain about any
action taken or any policy adopted or pursued by the Employer.

         12.2   Rights of Participants and Others.

Except as provided in the Plan with respect to loans to a Participant, no
Participant shall have any right to sell, assign, pledge, hypothecate,
anticipate or in any way create a lien upon any part of the Trust Fund. Except
to the extent required by law or provided in the Plan, no interest in the Trust
Fund, or any part thereof, shall be assignable in or by operation of law, or be
subject to liability in any way for the debts or defaults of Participants, their
beneficiaries, spouses or heirs-at-law, whether to the Employer or to others.

Prior to the time that distributions are to be made hereunder, the Participants,
their spouses, beneficiaries, heirs-at-law or legal representatives shall have
no right to receive cash or other things of value from the Employer or the
Trustee from or as a result of the Plan and Trust.

         12.3   Qualified Domestic Relations Order. Notwithstanding anything in
this Plan to the contrary, the Committee shall distribute a Participant's
Accounts, or any portion thereof, in accordance with the terms of any domestic
relations order entered on or after January 1, 1985, which the Committee
determines to be a qualified domestic relations order described in
Section 414(p) of the Code. Further notwithstanding any other provision of this
Plan to the contrary, such distribution of a Participant's Accounts or any
portion thereof, to an alternate payee under a qualified domestic relations
order shall, unless such order otherwise provides, be made in one lump sum as
soon as administratively practicable after the Committee has determined that a
domestic relations order is a qualified domestic relations order described in
Code Section 414(p).

         12.4   Controlling Law. To the extent not preempted by the laws of the
United States of America, the laws of the State of Illinois shall be controlling
state law in all matters relating to the Plan.

         12.5   Severability. If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts of this Plan, but this Plan shall be construed and
enforced as if said illegal or invalid provision had never been included herein.

         12.6   Notification of Addresses. Each Participant and each beneficiary
of a deceased Participant shall file with the Committee from time to time in
writing his post-office address and each change of post-office address. Any
communication, statement or notice addressed to the last post-office address
filed with the Committee, or if no such address was filed with the

60



--------------------------------------------------------------------------------



Committee, then to the last post-office address of the Participant or
beneficiary as shown on the Employer's records, will be binding on the
Participant and his beneficiary for all purposes of this Plan and neither the
Committee nor the Employer shall be obliged to search for or ascertain the
whereabouts of any Participant or beneficiary.

         12.7   Gender and Number. Whenever the context requires or permits, the
gender and number of words shall be interchangeable.



 

61



--------------------------------------------------------------------------------





ARTICLE 13

ESOP PROVISIONS

         13.1   General. The provisions of this Article, together with other
provisions of this Plan relating to the ESOP Fund, are intended to constitute an
employee stock ownership plan ("ESOP") within the meaning of Code
Section 4975(e)(7). The provisions of this Article shall supersede contrary
provisions of the Plan.

Establishment of the ESOP Fund. The portion of the Plan represented by the
portion of the Accounts invested in the Investment Fund described in
Section 9.5(a)(ii) and 9.5(a)(iv) of the Plan shall constitute the ESOP Fund.

         13.2   Treatment of the ESOP Fund. The ESOP Fund shall constitute an
ESOP. Amounts allocated to the ESOP shall be invested in shares of the common
stock of the Company, provided that amounts allocated to the ESOP Fund may be
invested in short-term interest bearing accounts to facilitate investments in
common stock of the Company, transfers from the ESOP Fund to other Investment
Funds or distributions to Participants. The ESOP Fund shall be treated as an
Investment Fund for purposes of Sections 4.2 and Section 9.5(b), provided, that
Participants shall not be permitted to direct any contributions into the ESOP
Fund and no existing Account balances may be transferred to the ESOP Fund.
Account balances invested in the ESOP Fund may be transferred from the ESOP Fund
to any other Investment Fund maintained under the Plan in accordance with
Section 9.5(b).

         13.3   Allocation of Employer Contribution. Such portion, as determined
by the Board of Directors, if any, of the Employer Contribution credited to the
Employer Contribution Accounts of Participants who are Eligible Participants for
purposes of the allocation of the Employer Contribution pursuant to Section 4.9
shall be invested in the ESOP Fund. No Before-Tax or Matching Employer
Contributions shall be credited to the ESOP Fund.

         13.4   Allocation of Net Earnings and Losses and Dividends. Net
earnings and losses, and the valuation of the amounts credited to the ESOP Fund
shall be determined in the manner described in Section 4.2, as applicable to an
Investment Fund invested primarily in common stock of the Company. To the extent
provided below, cash dividends paid on common stock of the Company allocated to
Accounts invested in the ESOP Fund shall, at the election of the Participant:

be paid in cash to the Participant as soon as practicable after the last day of
the quarter during which such dividends are paid to the Plan, provided that in
no event shall such cash dividends be paid later than 90 days after the close of
the Plan Year during which such dividends were paid to the Plan, or

reinvested in shares of common stock of the Company and held in the ESOP Fund.

The election under this Section 13.4 shall not apply with respect cash dividends
paid prior to January 1, 2002 or to any cash dividends attributable to the
portion, if any, of a Participant's Employer Contribution Account, Heritage Plan
Account and McHenry Account which was not

62



--------------------------------------------------------------------------------





vested under Section 5.5 as of the last day of the Plan Year immediately
preceding the Plan Year in which the dividend is paid to the Plan. Cash
dividends not subject to this election shall be reinvested in common stock of
the Company. The cash payment of dividends by the Plan under this Section 13.5
shall not be subject to the limitations or provisions of Article 6. Elections
pursuant to this Section 13.5 shall be made by filing with the Committee the
appropriate written form (which may be filed electronically via the Internet or
Company intranet, or via a voice response system) at such times and in
accordance with such procedures and limitations which the Committee may from
time to time establish. Notwithstanding the foregoing, the procedures
established by the Committee shall provide a reasonable opportunity before a
dividend is paid or distributed for Participants to make the election and to
have a reasonable opportunity to change the election at least annually, shall
establish a default election if a Participant fails to make an affirmative
election within the time established for making elections, may provide that the
election is applicable for a Plan Year and cannot be revoked with respect to
such Plan Year, and shall otherwise be implemented in a manner such that the
dividends paid or reinvested will constitute "applicable dividends" which may be
deducted by the Company under Code Section 404(k) as amended by Section 662 of
the Economic Growth and Tax Relief Reconciliation Act of 2001.

         13.5   ESOP Provisions. The following provisions shall apply to the
ESOP Fund:

The ESOP Fund is intended to be invested primarily in shares of common stock of
the Company which constitute "employer securities" as defined in Code
Section 409(l). In the event of any merger, consolidation, reorganization,
recapitalization or similar transaction in which the common stock of the Company
is converted into or exchanged for other stock or securities, the stock or
securities received upon such conversion or exchange shall be deemed to be
common stock of the Company for purposes of this Article 13.

Each Participant shall be entitled to direct the Trustee with respect to the
voting or tendering of shares of common stock of the Company held in the ESOP
Fund and allocated to such Participant's accounts. Such directions shall be
provided in the manner set forth in the Trust Agreement.

Each Participant shall be entitled to transfer amounts allocated to the ESOP
Fund to the other Investment Funds maintained under the Plan in the manner
described in Section 9.5(b), regardless of whether or not such Participant has
attained the age of 55.

A Participant or a Participant's beneficiary may elect to receive that portion
of his Accounts held in the ESOP Fund which has become distributable pursuant to
Section 6.1 in cash or in shares of common stock of the Company in the manner
described in Section 6.2(b).



63



--------------------------------------------------------------------------------

